


Exhibit 10.2

 

 

LEASE

 

 

 

 

DATED AS OF APRIL 21, 2005



BETWEEN



399 EXTERIOR STREET ASSOCIATES LLC, as Lessor



 

AND



AMBOY BUS CO., INC. as Lessee

 

 

 

 

--------------------------------------------------------------------------------


 

LEASE

 

This Lease (this “Lease”) dated as of April 21, 2005 by and between 399 Exterior
Street Associates LLC, a Delaware Jersey limited liability company with offices
at 119 West 57th Street, Penthouse South, New York, New York 10019 (the
“Lessor”) and Amboy Bus Co., Inc., a New York corporation with offices at 399
Exterior Street, Bronx, New York 10451 (the “Lessee”).

 

In consideration of the terms and provisions set forth herein, and other good
and valuable consideration, Lessor and Lessee hereby covenant and agree as
follows:

 


ARTICLE ONE

LEASE PROPER; DEMISED PREMISES


 


SECTION 1.01.          LESSOR HEREBY LEASES AND DEMISES UNTO LESSEE, AND LESSEE
HEREBY TAKES AND HIRES FROM LESSOR, THE PREMISES DESCRIBED IN SCHEDULE A
ATTACHED HERETO AND MADE A PART HEREOF, TOGETHER WITH ALL EASEMENTS, RIGHTS AND
APPURTENANCES THERETO (COLLECTIVELY THE “DEMISED PREMISES”) INCLUDING THE
BUILDINGS, STRUCTURES, FIXTURES AND IMPROVEMENTS CONSTRUCTED THEREON (THE
“IMPROVEMENT” OR “IMPROVEMENTS”).


 


SECTION 1.02.          THIS LEASE SHALL COMMENCE ON THE DATE HEREOF AND SHALL
CONTINUE UNTIL THE LAST DAY OF THE MONTH OF MAY, 2025 (THE “DEMISED TERM”).


 


SECTION 1.03.          THE DEMISED PREMISES ARE LEASED SUBJECT TO ALL EXISTING
LIENS, ENCUMBRANCES, COVENANTS, RESTRICTIONS, EASEMENTS, AGREEMENTS, LEASES
(INCLUDING THE BILLBOARD LEASE REFERRED TO IN SECTION 32.01 HEREOF) AND
RESERVATIONS, IF ANY, ANY STATE OF FACTS AN ACCURATE SURVEY MIGHT SHOW, AND
ZONING RULES, RESTRICTIONS AND REGULATIONS NOW IN EFFECT OR HEREAFTER ADOPTED BY
A GOVERNMENTAL AUTHORITY HAVING JURISDICTION WHICH RELATE TO THE DEMISED
PREMISES.


 


ARTICLE TWO

RENT DURING DEMISED TERM


 


SECTION 2.01.          LESSEE COVENANTS AND AGREES TO PAY TO LESSOR PROMPTLY
WHEN DUE WITHOUT NOTICE OR DEMAND FIXED RENT FOR THE DEMISED TERM WHICH SHALL BE
PAYABLE IN ADVANCE IN EQUAL MONTHLY INSTALLMENTS COMMENCING ON MAY 1, 2005 AND
CONTINUING THEREAFTER ON THE FIRST DAY OF EACH MONTH DURING THE DEMISED TERM AS
MORE PARTICULARLY SET FORTH IN SCHEDULE B HERETO. IF ANY RENT DATE SHALL FALL ON
A SATURDAY, SUNDAY OR HOLIDAY, THE RENTAL PAYMENT WILL BE MADE ON THE NEXT
SUCCEEDING BUSINESS DAY.  IF THE DEMISED TERM SHALL COMMENCE ON ANY DAY OTHER
THAN THE FIRST DAY OF A CALENDAR MONTH, THE RENT FOR SUCH MONTH SHALL BE
PRORATED ON A DAILY BASIS BASED UPON THE ACTUAL NUMBER OF DAYS IN THE MONTH AND
SHALL BE PAYABLE ON THE DATE HEREOF.


 


SECTION 2.02.          ALL AMOUNTS PAYABLE UNDER SECTION 2.01 OF THIS ARTICLE,
AS WELL AS ALL OTHER AMOUNTS PAYABLE BY LESSEE TO LESSOR UNDER THE TERMS OF THIS
LEASE, SHALL BE DEEMED TO BE RENT AND SHALL BE PAYABLE IN LAWFUL MONEY OF THE
UNITED STATES WHICH SHALL BE LEGAL TENDER, EACH PAYMENT OF FIXED RENT TO BE PAID
TO LESSOR AT THE LESSOR’S ADDRESS SET FORTH IN THIS LEASE, OR AT SUCH OTHER
PLACE WITHIN THE CONTINENTAL LIMITS OF THE UNITED STATES AS LESSOR SHALL FROM
TIME TO

 

--------------------------------------------------------------------------------


 


TIME DESIGNATE BY NOTICE TO LESSEE.  ALL RENT SHALL BE PAYABLE WITHOUT
COUNTERCLAIM, SET-OFF OR DEDUCTIONS.


 


SECTION 2.03.          IT IS INTENDED THAT THE RENT PROVIDED FOR IN THIS LEASE
SHALL BE ABSOLUTELY NET TO LESSOR THROUGHOUT THE DEMISED TERM, FREE OF ANY TAXES
(EXCEPT AS PROVIDED IN SECTION 3.07) COSTS, EXPENSES, LIABILITIES, CHARGES OR
OTHER DEDUCTIONS WHATSOEVER WITH RESPECT TO THE DEMISED PREMISES OR IMPROVEMENTS
AND/OR THE OWNERSHIP, LEASING, OPERATION, MAINTENANCE, REPAIR, REBUILDING, USE
OR OCCUPATION THEREOF, OR WITH RESPECT TO ANY INTEREST OF LESSOR THEREIN, IT
BEING THE INTENTION OF THE PARTIES HERETO THAT BY THE EXECUTION AND DELIVERY OF
THIS LEASE, LESSEE SHALL ASSUME, AND TIMELY PAY, WITH RESPECT TO THE DEMISED
PREMISES EVERY OBLIGATION RELATING THERETO WHICH THE OWNERSHIP THEREOF ENTAILS
AND WHICH, BUT FOR THIS LEASE, WOULD BE BORNE BY LESSOR.


 


SECTION 2.04.          ALL INSTALLMENTS OF RENT WHICH SHALL NOT BE PAID WITHIN
TEN DAYS AFTER THE SAME SHALL HAVE BECOME DUE AND PAYABLE SHALL EARN INTEREST AT
2% ABOVE THE PRIME RATE THEN IN EFFECT OF CITIBANK, N.A., OR ITS SUCCESSORS BUT
IN NO EVENT MORE THAN THE MAXIMUM LEGAL RATE OF THE JURISDICTION IN WHICH THE
DEMISED PREMISES ARE LOCATED FOR AN ENTITY OF THE CHARACTER OF THE LESSEE (THE
“INVOLUNTARY RATE”), FROM THE DATES THAT THE SAME BECOME DUE AND PAYABLE UNTIL
PAID, WHETHER OR NOT DEMAND BE MADE THEREFOR.


 


SECTION 2.05.          LESSEE SHALL DEPOSIT WITH LESSOR UPON EXECUTION HEREOF,
THE SUM OF SEVENTY-FIVE THOUSAND ($75,000.00) DOLLARS AS SECURITY FOR LESSEE’S
FAITHFUL PERFORMANCE OF LESSEE’S OBLIGATIONS HEREUNDER (THE “DEPOSIT”). LESSEE
SHALL NOT MORTGAGE, PLEDGE, ENCUMBER OR ASSIGN THE DEPOSIT OR ANY RIGHTS IN OR
TO THE DEPOSIT. IF LESSEE FAILS TO PAY RENT DUE HEREUNDER, OR OTHERWISE DEFAULTS
WITH RESPECT TO ANY PROVISION OF THIS LEASE, LESSOR MAY USE, APPLY OR RETAIN ALL
OR ANY PORTION OF THE DEPOSIT FOR THE PAYMENT OF ANY RENT OR FOR THE PAYMENT OF
ANY OTHER SUMS TO WHICH LESSEE IS OBLIGATED BY REASON OF ITS DEFAULT. IF LESSOR
SO USES OR APPLIES ALL OR ANY PORTION OF THE DEPOSIT, LESSEE SHALL WITHIN TEN
(10) DAYS AFTER WRITTEN DEMAND THEREFORE DEPOSIT CASH WITH LESSOR IN AN AMOUNT
SUFFICIENT TO RESTORE THE DEPOSIT TO THE FULL AMOUNT.  THE DEPOSIT SHALL BEAR
INTEREST AT THE RATE OF 2% PER ANNUM WHICH SHALL BE PAYABLE ANNUALLY TO LESSEE. 
IF LESSEE PERFORMS ALL OF LESSEE’S OBLIGATIONS HEREUNDER, THE DEPOSIT SHALL BE
RETURNED TO LESSEE WITHOUT PAYMENT OF INTEREST OR OTHER INCREMENT FOR ITS USE AT
THE EXPIRATION OF THE TERM HEREOF, AND ONLY AFTER LESSEE HAS VACATED THE DEMISED
PREMISES, PAID ALL SUMS DUE TO LESSOR AND FULFILLED ALL OF LESSEE’S OBLIGATIONS
UNDER THIS LEASE.


 


ARTICLE THREE

EXPENSES, TAXES AND OTHER CHARGES AND OBLIGATIONS


 


SECTION 3.01.          LESSEE AGREES THAT IT WILL PAY AND DISCHARGE, AS
ADDITIONAL RENT, PUNCTUALLY AS AND WHEN THE SAME SHALL BECOME DUE AND PAYABLE,
EACH AND EVERY COST AND EXPENSE OF EVERY KIND AND NATURE WHATSOEVER, FOR THE
PAYMENT OF WHICH LESSOR IS, OR SHALL OR MAY BE OR BECOME, LIABLE BY REASON OF
ANY RIGHTS OR INTEREST OF LESSOR IN OR UNDER THIS LEASE OR THE DEMISED PREMISES
OR IMPROVEMENTS, OR BY REASON OF OR IN ANY MANNER CONNECTED WITH OR ARISING OUT
OF THE OPERATION, MAINTENANCE, ALTERATION, REPAIR, REBUILDING, USE OR OCCUPANCY
OF THE DEMISED PREMISES OR IMPROVEMENTS, OR FOR ANY OTHER REASON WHETHER SIMILAR
OR DISSIMILAR TO THE FOREGOING, FORESEEN OR UNFORESEEN, CONNECTED WITH OR
ARISING OUT OF THE DEMISED PREMISES, THE IMPROVEMENTS OR THIS

 

2

--------------------------------------------------------------------------------


 


LEASE. SUBJECT TO THE PROVISIONS OF SECTION 3.04 HEREOF, LESSEE FURTHER AGREES
THAT IT WILL PAY AND DISCHARGE, AS ADDITIONAL RENT DURING THE PERIOD IN WHICH
THE SAME SHALL BE PAYABLE WITHOUT PENALTY, ALL REAL ESTATE TAXES, TAXES UPON OR
MEASURED BY RENTS, PERSONAL PROPERTY TAXES, UTILITY CHARGES (INCLUDING, BUT NOT
LIMITED TO, WATER AND SEWER CHARGES), ASSESSMENTS (INCLUDING, BUT NOT LIMITED
TO, ASSESSMENTS FOR PUBLIC IMPROVEMENTS OR BENEFITS) AND ALL OTHER GOVERNMENTAL
TAXES, IMPOSITIONS AND CHARGES OF EVERY KIND AND NATURE WHATSOEVER, WHETHER OR
NOT NOW CUSTOMARY OR WITHIN THE CONTEMPLATION OF THE PARTIES HERETO AND
REGARDLESS OF WHETHER THE SAME SHALL BE EXTRAORDINARY OR ORDINARY, GENERAL OR
SPECIAL, UNFORESEEN OR FORESEEN (EACH SUCH TAX, UTILITY CHARGE, WATER CHARGE,
SEWER CHARGE, ASSESSMENT AND OTHER GOVERNMENTAL IMPOSITION AND CHARGE WHICH
LESSEE IS OBLIGATED TO PAY HEREUNDER BEING HEREIN SOMETIMES TERMED A “TAX”),
WHICH, AT ANY TIME DURING THE DEMISED TERM SHALL BE OR BECOME DUE AND PAYABLE BY
LESSOR AND WHICH SHALL BE LEVIED, ASSESSED OR IMPOSED:


 

(I)            UPON OR WITH RESPECT TO, OR SHALL BE OR BECOME LIENS UPON, THE
DEMISED PREMISES OR IMPROVEMENTS, OR ANY PORTION THEREOF OR ANY INTEREST OF
LESSOR THEREIN OR UNDER THIS LEASE; OR

 

(II)           UPON OR WITH RESPECT TO LESSOR BY REASON OF ANY ACTUAL OR
ASSERTED ENGAGEMENT BY LESSOR, DIRECTLY OR INDIRECTLY, IN ANY BUSINESS,
OCCUPATION OR OTHER ACTIVITY IN CONNECTION WITH THE DEMISED PREMISES OR
IMPROVEMENTS, OR ANY PORTION THEREOF; OR

 

(III)          UPON OR AGAINST, OR WHICH SHALL BE MEASURED BY, OR SHALL BE OR
BECOME LIENS UPON, ANY RENTS OR RENTAL INCOME, AS SUCH, PAYABLE TO OR ON BEHALF
OF LESSOR, IN CONNECTION WITH THE DEMISED PREMISES OR IMPROVEMENTS, OR ANY
PORTION THEREOF, OR ANY INTEREST OF LESSOR THEREIN; OR

 

(IV)          UPON OR WITH RESPECT TO THE OWNERSHIP, POSSESSION, LEASING,
OPERATION, MANAGEMENT, MAINTENANCE, ALTERATION, REPAIR, REBUILDING, USE OR
OCCUPANCY OF THE DEMISED PREMISES OR IMPROVEMENTS, OR ANY PORTION THEREOF; OR

 

(V)           UPON THIS TRANSACTION OR ANY DOCUMENT TO WHICH LESSEE IS A PARTY
CREATING OR TRANSFERRING AN INTEREST OR AN ESTATE IN THE DEMISED PREMISES OR
IMPROVEMENTS; OR

 

(VI)          UPON OR AGAINST LESSOR OR ANY INTEREST OF LESSOR IN THE DEMISED
PREMISES OR IMPROVEMENTS, IN ANY MANNER AND FOR ANY REASON WHETHER SIMILAR OR
DISSIMILAR TO THE FOREGOING;

 

under or by virtue of any present or future law, statute, ordinance, regulation,
order or other requirement of any governmental authority whatsoever, whether
federal, state, county, city, municipal or otherwise (hereinafter sometimes
referred to as a “Law” or “Laws”), it being the intention of the parties hereto
that, in so far as the same may lawfully be done, Lessor shall be free from all
such costs and expenses, and all the Taxes, and that this Lease shall yield to
Lessor not less than the annual rent reserved hereunder throughout the Demised
Term. Taxes shall be not prorated as of the date of commencement of the Demised
Term and Lessee shall pay Taxes for the current fiscal period as they become due
and payable.

 

3

--------------------------------------------------------------------------------


 


SECTION 3.02.          IF BY LAW ANY ASSESSMENT FOR A PUBLIC IMPROVEMENT WITH
RESPECT TO THE DEMISED PREMISES IS PAYABLE, OR ANY AT THE OPTION OF THE TAXPAYER
BE PAID, IN INSTALLMENTS, LESSEE MAY, WHETHER OR NOT INTEREST SHALL ACCRUE ON
THE UNPAID BALANCE THEREOF, PAY THE SAME, AND ANY ACCRUED INTEREST OR ANY UNPAID
BALANCE THEREOF, IN INSTALLMENTS AS EACH INSTALLMENT BECOMES DUE AND PAYABLE,
BUT IN ANY EVENT BEFORE ANY FINE, PENALTY, INTEREST OR COST MAY BE ADDED THERETO
FOR NON-PAYMENT OF ANY INSTALLMENT OR INTEREST; PROVIDED, HOWEVER, THAT LESSEE
SHALL NOT BE REQUIRED TO PAY ANY SUCH INSTALLMENT WHICH BECOMES DUE AND PAYABLE
AFTER THE EXPIRATION OF THE DEMISED TERM.


 

Upon the expiration or earlier termination of this Lease (except for a
termination pursuant to the provisions of Article Thirteen hereof) Taxes, and
other charges which shall be levied, assessed or become due upon the Demised
Premises or Improvements, or any part thereof shall be prorated to the date of
such expiration or earlier termination.

 


SECTION 3.03.          INTENTIONALLY OMITTED.


 


SECTION 3.04.          NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN
CONTAINED, IF LESSEE DEEMS ANY TAX RELATING TO THE DEMISED PREMISES OR
IMPROVEMENTS, EXCESSIVE OR ILLEGAL, LESSEE MAY DEFER PAYMENT THEREOF SO LONG AS
THE VALIDITY OR THE AMOUNT THEREOF IS CONTESTED BY LESSEE WITH DILIGENCE AND IN
GOOD FAITH; PROVIDED, HOWEVER, THAT LESSEE, UPON REQUEST BY LESSOR, SHALL
FURNISH TO LESSOR A BOND IN FORM, AND ISSUED BY A SURETY COMPANY, REASONABLY
SATISFACTORY TO LESSOR, IN AN AMOUNT EQUAL TO THE AMOUNT OF THE TAX SO
CONTESTED, WHICH BOND SHALL GUARANTEE THE PAYMENT THEREOF WITH INTEREST AND
PENALTIES THEREON; AND PROVIDED FURTHER, THAT IF AT ANY TIME PAYMENT OF THE
WHOLE OF SUCH TAX SHALL BECOME NECESSARY TO PREVENT THE DELIVERY OF A TAX DEED
CONVEYING THE DEMISED PREMISES OR IMPROVEMENTS, OR ANY PORTION THEREOF, BECAUSE
OF NON-PAYMENT, OR SHALL BE NECESSARY TO PREVENT A DEFAULT UNDER ANY MORTGAGE ON
THE DEMISED PREMISES, THEN LESSEE SHALL PAY THE SAME IN SUFFICIENT TIME TO
PREVENT THE DELIVERY OF SUCH TAX DEED OR DEFAULT UNDER SUCH MORTGAGE.


 


SECTION 3.05.          LESSEE MAY CONTEST BY APPROPRIATE PROCEEDINGS THE
VALIDITY OR AMOUNT OF ANY TAX, WHETHER BEFORE OR AFTER PAYMENT, IN THE NAME OF
LESSOR OR OF LESSEE, OR BOTH, AS LESSEE SHALL DETERMINE, AND LESSOR AGREES THAT
IT WILL, COOPERATE WITH LESSEE IN ANY SUCH CONTEST TO SUCH EXTENT AS LESSEE MAY
REASONABLY REQUEST. IT IS UNDERSTOOD, HOWEVER, THAT LESSOR SHALL NOT BE SUBJECT
TO ANY LIABILITY FOR THE PAYMENT OF ANY COSTS OR EXPENSES IN CONNECTION WITH ANY
SUCH PROCEEDING BROUGHT BY LESSEE, AND LESSEE COVENANTS TO PAY, AND TO INDEMNIFY
AND SAVE HARMLESS LESSOR FROM, ANY SUCH COSTS OR EXPENSES. IN ADDITION, LESSEE
SHALL HOLD LESSOR HARMLESS FROM ANY INCREASE IN TAXES RESULTING SOLELY FROM
LESSEE’S PROCEEDINGS WHICH MAY EXTEND BEYOND THE DEMISED TERM.  LESSEE SHALL BE
ENTITLED TO ANY REFUND OF ANY SUCH TAX AND PENALTIES OR INTEREST THEREON WHICH
HAVE BEEN PAID BY LESSEE OR WHICH HAVE BEEN PAID BY LESSOR AND REIMBURSED TO
LESSOR BY LESSEE.


 


SECTION 3.06.          THE CERTIFICATE, ADVICE OR BILL OF THE APPROPRIATE
OFFICIAL DESIGNATED BY LAW TO MAKE OR ISSUE THE SAME OR TO RECEIVE PAYMENT OF
ANY SUCH TAX, OF THE NON-PAYMENT OF ANY SUCH TAX, SHALL BE PRIMA FACIE EVIDENCE
THAT SUCH TAX WAS DUE AND UNPAID AT THE TIME OF THE MAKING OR ISSUANCE OF SUCH
CERTIFICATE, ADVICE OR BILL.

 

4

--------------------------------------------------------------------------------


 


SECTION 3.07.          IT IS EXPRESSLY UNDERSTOOD AND AGREED THAT LESSEE SHALL
NOT BE REQUIRED TO PAY, OR REIMBURSE LESSOR FOR (I) ANY FEDERAL CAPITAL LEVY,
FRANCHISE TAX, REVENUE TAX, INCOME TAX OR PROFITS TAX OF LESSOR, OR ANY SUCH TAX
IMPOSED AFTER THE DATE HEREOF, BY THE STATE IN WHICH THE DEMISED PREMISES ARE
LOCATED, OR (II) ANY ESTATE, INHERITANCE, DEVOLUTION, SUCCESSION, TRANSFER,
STAMP, LEGACY OR GIFT TAX WHICH MAY BE IMPOSED UPON OR WITH RESPECT TO ANY
TRANSFER (OTHER THAN STAMP TAXES IN CONNECTION WITH A CONVEYANCE BY LESSOR TO
LESSEE) OF LESSOR’S INTEREST IN THE DEMISED PREMISES AND IMPROVEMENTS.


 


SECTION 3.08.          IN THE EVENT THAT LESSEE SHALL FAIL TO PAY TAXES AS THEY
BECOME DUE AND PAYABLE AND BEFORE ANY PENALTIES OR INTEREST MAY ACCRUE ON MORE
THAN THREE OCCASIONS DURING ANY FIVE YEAR PERIOD OF THE DEMISED TERM, LESSOR MAY
REQUIRE THAT LESSEE PAY TO LESSOR ON EACH DATE THAT A REGULARLY SCHEDULED
PAYMENT OF RENT IS DUE A SUM EQUAL TO ONE-TWELFTH OF THE AMOUNT WHICH WOULD BE
SUFFICIENT TO PAY THE TAXES PAYABLE DURING THE NEXT ENSUING PAYMENT PERIOD WHICH
SHALL BE DEPOSITED INTO AN ESCROW FUND (“ESCROW FUND”) BY LESSOR.  LESSEE AGREES
TO NOTIFY LESSOR OF ANY CHANGES TO THE AMOUNTS, SCHEDULES AND INSTRUCTIONS FOR
PAYMENT OF ANY TAXES OF WHICH IT HAS OBTAINED KNOWLEDGE AND AUTHORIZES LESSOR OR
ITS AGENT TO OBTAIN THE BILLS FOR TAXES DIRECTLY FROM THE APPROPRIATE TAXING
AUTHORITY.  LESSOR WILL APPLY THE ESCROW FUND TO PAYMENTS OF TAXES REQUIRED TO
BE MADE BY LESSEE PURSUANT TO ARTICLE 3 HEREOF.  IF THE AMOUNT OF THE ESCROW
FUND SHALL EXCEED THE AMOUNTS DUE FOR TAXES, LESSOR SHALL RETURN ANY EXCESS TO
LESSEE OR CREDIT SUCH EXCESS AGAINST FUTURE PAYMENTS TO BE MADE TO THE ESCROW
FUND.  IF THE ESCROW FUND IS NOT SUFFICIENT TO PAY TAXES, LESSEE SHALL PROMPTLY
PAY TO LESSOR, UPON DEMAND, AN AMOUNT WHICH SHALL BE SUFFICIENT TO MAKE UP THE
DEFICIENCY.


 


ARTICLE FOUR

USE AND COMPLIANCE WITH LAWS, ETC.


 


SECTION 4.01.          LESSOR AGREES THAT LESSEE MAY USE THE DEMISED PREMISES
AND IMPROVEMENTS FOR (I) A BUS STORAGE AND TRANSPORTATION TERMINAL AND
FACILITIES AND RELATED USES, AND (II) WITH THE PRIOR WRITTEN CONSENT OF LESSOR,
WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED, ANY OTHER LAWFUL
PURPOSE, AS PERMITTED OR RESTRICTED BY LAW PURSUANT TO FEDERAL, STATE AND LOCAL
GOVERNMENTAL AUTHORITY HAVING JURISDICTION OVER THE DEMISED PREMISES.  NOTHING
CONTAINED IN THIS LEASE SHALL BE CONSTRUED AS A REPRESENTATION OR WARRANTY BY
THE LESSOR THAT THE DEMISED PREMISES OR IMPROVEMENTS, OR ANY PORTION THEREOF,
MAY LAWFULLY BE USED FOR ANY SUCH USE.


 


SECTION 4.02.          LESSEE SHALL, THROUGHOUT THE DEMISED TERM, AND AT NO
EXPENSE WHATSOEVER TO LESSOR, PROMPTLY COMPLY OR CAUSE COMPLIANCE, WITH ALL
LAWS, ORDINANCES, ORDERS, RULES, REGULATIONS AND REQUIREMENTS OF DULY
CONSTITUTED PUBLIC AUTHORITIES, FORESEEN OR UNFORESEEN, ORDINARY AS WELL AS
EXTRAORDINARY, AND WHETHER OR NOT THE SAME SHALL PRESENTLY BE WITHIN THE
CONTEMPLATION OF THE PARTIES HERETO OR SHALL INVOLVE ANY CHANGE OF GOVERNMENTAL
POLICY OR REQUIRE STRUCTURAL OR EXTRAORDINARY REPAIRS, ALTERATIONS OR ADDITIONS
AND IRRESPECTIVE OF THE COST THEREOF, WHICH MAY BE APPLICABLE TO THE DEMISED
PREMISES OR IMPROVEMENTS, AND THE REPAIR AND ALTERATION THEREOF INCLUDING,
WITHOUT LIMITATION, THE FIXTURES AND EQUIPMENT THEREIN AND THE SIDEWALKS, CURBS
AND VAULTS, IF ANY, ADJOINING THE DEMISED PREMISES OR THE USE OR MANNER OF USE
OF THE DEMISED PREMISES OR IMPROVEMENTS; PROVIDED, HOWEVER, IF AS A RESULT OF
ANY CHANGE IN LAWS, ORDINANCES, ORDERS, RULES, REGULATIONS OR REQUIREMENTS OF
ANY DULY CONSTITUTED PUBLIC AUTHORITY WHICH OCCUR

 

5

--------------------------------------------------------------------------------


 


DURING THE LAST TWENTY-FOUR (24) MONTHS OF THE DEMISED TERM AND WHICH REQUIRE
CAPITAL EXPENDITURES FOR REPAIRS, ALTERATIONS OR ADDITIONS TO THE DEMISED
PREMISES OR IMPROVEMENTS, THE COST THEREOF SHALL BE SHARED EQUITABLY BY LESSOR
AND LESSEE.  LESSEE ACKNOWLEDGES THAT LESSEE IS AN AFFILIATE OF THE FORMER OWNER
OF THE DEMISED PREMISES AND IS ALSO A FORMER OCCUPANT OF THE DEMISED PREMISES
AND THAT LESSEE ACCEPTS THE DEMISED PREMISES AND IMPROVEMENTS IN THE ACTUAL “AS
IS” CONDITION IN WHICH THE SAME ARE AS OF THE DATE OF THIS LEASE, AND AS
CONTEMPLATED BY THE CONTRACT OF SALE BETWEEN SUCH AFFILIATES AND LESSOR (THE
“CONTRACT OF SALE”), AND LESSEE ASSUMES ALL RISKS, IF ANY, RESULTING FROM ANY
PRESENT OR FUTURE LATENT OR PATENT DEFECTS THEREIN OR FROM THE FAILURE THEREOF
TO COMPLY WITH ALL LEGAL REQUIREMENTS APPLICABLE THERETO, AND LESSEE
ACKNOWLEDGES THAT NEITHER LESSOR NOR ANY AGENT OR REPRESENTATIVE OF LESSOR HAS
MADE NO REPRESENTATIONS, EITHER EXPRESS OR IMPLIED, AS TO THE CONDITION OR
MANNER OF CONSTRUCTION OF THE IMPROVEMENTS ON THE DEMISED PREMISES. LESSEE
FURTHER AGREES THAT IT WILL, AT ITS OWN COST AND EXPENSE, FULLY AND FAITHFULLY
PERFORM AND OBSERVE ALL REQUIREMENTS AND CONDITIONS OF ALL INSTRUMENTS RECORDED
AT THE DATE OF THE COMMENCEMENT OF THE DEMISED TERM AND IN ANY INSTRUMENT
RECORDED THEREAFTER WITH THE CONSENT OF LESSEE, IN SO FAR AS THE SAME SHALL
AFFECT OR BE APPLICABLE TO THE DEMISED PREMISES OR ANY PORTION THEREOF OR ANY
EASEMENT APPURTENANT THERETO AND ALSO IN SO FAR AS THE SAME SHALL IMPOSE ANY
OBLIGATION UPON LESSOR AS OWNER OF THE DEMISED PREMISES.


 


SECTION 4.03.          LESSEE SHALL HAVE THE RIGHT TO CONTEST BY APPROPRIATE
LEGAL PROCEEDINGS, WITHOUT COST OR EXPENSE TO LESSOR, THE VALIDITY OF ANY LAW,
ORDINANCE, ORDER, RULE, REGULATION OR REQUIREMENT OF THE NATURE HEREIN REFERRED
TO AND TO POSTPONE COMPLIANCE WITH THE SAME, PROVIDED SUCH CONTEST SHALL BE
PROMPTLY AND DILIGENTLY PROSECUTED BY AND AT THE EXPENSE OF LESSEE, THAT LESSOR
SHALL NOT THEREBY SUFFER ANY CIVIL, OR BE SUBJECTED TO ANY CRIMINAL, PENALTIES
OR SANCTIONS, AND THAT LESSEE SHALL PROPERLY PROTECT AND SAVE HARMLESS LESSOR
AGAINST ANY LIABILITY AND CLAIMS FOR ANY SUCH NONCOMPLIANCE OR POSTPONEMENT OF
COMPLIANCE, AND PROVIDED, FURTHER, THAT, IF REQUESTED SO TO DO BY LESSOR, LESSEE
SHALL FIRST FURNISH TO LESSOR A BOND, IN FORM AND AMOUNT, AND ISSUED BY A SURETY
COMPANY REASONABLY SATISFACTORY TO LESSOR AND ITS FIRST MORTGAGEE, GUARANTEEING
TO LESSOR COMPLIANCE BY LESSEE WITH SUCH LAW, ORDINANCE, ORDER, RULE, REGULATION
OR REQUIREMENT, AND INDEMNIFYING LESSOR AGAINST ANY AND ALL LIABILITY, LOSS AND
DAMAGE WHICH LESSOR MAY SUSTAIN BY REASON OF LESSEE’S FAILURE OR DELAY IN
COMPLYING THEREWITH. LESSOR SHALL HAVE THE RIGHT, BUT SHALL BE UNDER NO
OBLIGATION, TO CONTEST BY APPROPRIATE LEGAL PROCEEDINGS, AT LESSOR’S EXPENSE,
ANY SUCH LAW, ORDINANCE, RULE, REGULATION OR REQUIREMENT.


 


SECTION 4.04.          EXCEPT TO THE EXTENT OTHERWISE PROVIDED IN SECTIONS 10.06
AND 11.01, THIS LEASE SHALL NOT TERMINATE, NOR SHALL LESSEE BE ENTITLED TO ANY
ABATEMENT OF RENT OR REDUCTION THEREOF, NOR SHALL THE RESPECTIVE OBLIGATIONS OF
LESSOR AND LESSEE BE OTHERWISE AFFECTED, BY REASON OF DAMAGE TO OR DESTRUCTION
OF ALL OR ANY PART OF THE DEMISED PREMISES OR IMPROVEMENTS FROM WHATEVER CAUSE,
THE TAKING OF THE DEMISED PREMISES OR IMPROVEMENTS OR ANY PORTION THEREOF, BY
EXPROPRIATION OR OTHERWISE, THE LAWFUL PROHIBITION OF LESSEE’S USE OF THE
DEMISED PREMISES OR IMPROVEMENTS, THE INTERFERENCE WITH SUCH USE BY ANY PRIVATE
PERSON OR CORPORATION, OR BY REASON OF ANY EVICTION BY PARAMOUNT TITLE, OR FOR
ANY OTHER CAUSE WHETHER SIMILAR OR DISSIMILAR TO THE FOREGOING, ANY PRESENT OR
FUTURE LAW TO THE CONTRARY NOTWITHSTANDING, IT BEING THE INTENTION OF THE
PARTIES HERETO THAT THE ANNUAL RENT AND ADDITIONAL RENT AND CHARGES PAYABLE BY
LESSEE SHALL CONTINUE TO BE PAYABLE IN ALL EVENTS UNLESS THE OBLIGATION TO PAY
THE SAME SHALL BE TERMINATED PURSUANT TO THE EXPRESS PROVISIONS OF THIS LEASE.

 

6

--------------------------------------------------------------------------------


 


SECTION 4.05.          LESSEE IS FULLY FAMILIAR WITH, AND ACCEPTS, THE STATE OF
THE TITLE OF THE DEMISED PREMISES.


 


SECTION 4.06.          SHOULD ANY IMPROVEMENT (EXCEPT A PARTY WALL WHICH MAY
LEGALLY BE MAINTAINED FOR THE LIFE OF THE WALL, BUT THE EXISTENCE OF WHICH IS
NEVERTHELESS CONSIDERED AN ENCROACHMENT) ENCROACH UPON ANY ADJOINING PROPERTY,
LESSEE WILL, UPON LESSOR’S DEMAND, AT LESSEE’S EXPENSE, REMOVE THE ENCROACHING
PORTION OF THE IMPROVEMENT AND RESTORE THE IMPROVEMENT AS NEARLY AS PRACTICABLE
TO ITS ORIGINAL CONDITION.


 


ARTICLE FIVE

PERMITS, LICENSES, ETC.


 


SECTION 5.01.          LESSEE SHALL AT ITS SOLE COST AND EXPENSE PROCURE OR
CAUSE TO BE PROCURED ANY AND ALL NECESSARY PERMITS, LICENSES OR OTHER
AUTHORIZATIONS REQUIRED FOR THE LAWFUL AND PROPER USE, OCCUPATION, OPERATION AND
MANAGEMENT OF THE DEMISED PREMISES AND IMPROVEMENTS. LESSEE EXPRESSLY AGREES
THAT LESSOR IS NOT, NOR SHALL IT BE, REQUIRED TO FURNISH TO LESSEE OR ANY OTHER
OCCUPANT OF THE DEMISED PREMISES OR IMPROVEMENTS, DURING THE DEMISED TERM, ANY
WATER, SEWER, GAS, HEAT ELECTRICITY, LIGHT, POWER OR ANY OTHER FACILITIES,
EQUIPMENT, LABOR, MATERIALS OR SERVICES OF ANY KIND WHATSOEVER, AND LESSOR HAS
MADE NO REPRESENTATION AS TO THE AVAILABILITY OF ANY OF THE FOREGOING AT THE
DEMISED PREMISES.


 


ARTICLE SIX

INDEMNIFICATION AND NON-LIABILITY OF LESSOR


 


SECTION 6.01.          LESSEE COVENANTS AND AGREES, AT ITS SOLE COST AND
EXPENSE, TO INDEMNIFY AND SAVE HARMLESS LESSOR AGAINST AND FROM ANY AND ALL
CLAIMS AND ACTIONS BY OR ON BEHALF OF ANY PERSON, FIRM, CORPORATION OR
GOVERNMENTAL AUTHORITY, AS WELL AS LOSSES, DAMAGES, LIABILITIES, COSTS AND
EXPENSES INCURRED BY LESSOR ARISING FROM THE OCCUPATION, USE, POSSESSION,
CONDUCT OR MANAGEMENT OF OR FROM ANY WORK OR THING WHATSOEVER DONE IN OR ABOUT
THE DEMISED PREMISES OR IMPROVEMENTS DURING THE DEMISED TERM, OR THE SUBLETTING
OF ANY PART THEREOF, AND FURTHER TO INDEMNIFY AND SAVE LESSOR HARMLESS AGAINST
AND FROM ANY AND ALL CLAIMS AND ACTIONS, AS WELL AS LOSSES, DAMAGES,
LIABILITIES, COSTS AND EXPENSES INCURRED BY LESSOR, ARISING FROM ANY CONDITION
OF ANY IMPROVEMENT, OR OF ANY VAULTS, PASSAGEWAYS, OR SPACES THEREIN OR
APPURTENANT THERETO, OR ARISING FROM ANY BREACH OR DEFAULT ON THE PART OF LESSEE
IN THE PERFORMANCE OF ANY COVENANT OR AGREEMENT ON THE PART OF LESSEE TO BE
PERFORMED, PURSUANT TO THE TERMS OF THIS LEASE, OR ARISING FROM ANY ACT OR
NEGLIGENCE OF LESSEE OR LESSOR, OR ANY OF THEIR RESPECTIVE AGENTS, CONTRACTORS,
SERVANTS, EMPLOYEES OR LICENSEES, OR ARISING FROM ANY ACCIDENT, INJURY OR DAMAGE
WHATSOEVER CAUSED TO ANY PERSON, FIRM OR CORPORATION, INCLUDING ANY SUBTENANT OF
THE LESSEE, OCCURRING DURING THE DEMISED TERM, IN OR ABOUT THE DEMISED PREMISES
OR IMPROVEMENTS OR UPON OR UNDER THE SIDEWALKS AND THE LAND ADJACENT THERETO,
AND FROM AND AGAINST ALL COSTS, REASONABLE COUNSEL AND EXPERT WITNESS FEES,
EXPENSE AND LIABILITIES INCURRED IN OR ABOUT ANY SUCH CLAIM, ACTION OR
PROCEEDING BROUGHT THEREON EXCEPT THAT LESSEE SHALL BE RELIEVED OF ITS
OBLIGATION OF INDEMNITY HEREIN TO THE EXTENT OF AMOUNTS ACTUALLY RECOVERED BY
LESSOR FROM ONE OR MORE INSURANCE COMPANIES BY REASON OF THE INJURY OR DAMAGE OR
LOSS SUSTAINED ON THE DEMISED PREMISES OR IMPROVEMENTS.  IN CASE ANY ACTION OR
PROCEEDING BE BROUGHT AGAINST LESSOR BY REASON OF ANY

 

7

--------------------------------------------------------------------------------


 


SUCH CLAIM, LESSEE UPON NOTICE FROM LESSOR COVENANTS TO RESIST OR DEFEND SUCH
ACTION OR PROCEEDING BY COUNSEL SATISFACTORY TO LESSOR, UNLESS SUCH ACTION OR
PROCEEDING IS RESISTED OR DEFENDED BY COUNSEL FOR ANY CARRIER OF PUBLIC
LIABILITY INSURANCE REFERRED TO IN SECTION 10.04 HEREOF AS AUTHORIZED BY THE
PROVISIONS OF ANY POLICY OF PUBLIC LIABILITY INSURANCE MAINTAINED PURSUANT TO
SAID SECTION 10.04. IN THE CONSTRUCTION OF THE FOREGOING INDEMNITY, THE TERM
DEMISED PREMISES SHALL MEAN THE DEMISED PREMISES INCLUDING ALL RIGHTS AND
EASEMENTS APPURTENANT THERETO AS AFFECTED BY ANY COVENANTS, AGREEMENTS,
EASEMENTS, LICENSES OR RESTRICTIONS, EXPRESS OR IMPLIED, TO WHICH THIS LETTING
IS SUBJECT OR MAY BECOME OR BE FOUND TO BE SUBJECT WHETHER WITH OR WITHOUT THE
CONSENT OR KNOWLEDGE OF THE LESSEE TO THE END THAT THE INTENT OF THE PARTIES AS
EXPRESSED IN SECTION 2.03 HEREOF SHALL BE EFFECTUATED, PROVIDED, HOWEVER, LESSEE
SHALL NOT BE RESPONSIBLE TO INDEMNIFY LESSOR AGAINST ANY MATTERS ARISING UNDER
THE INTERESTS OR INSTRUMENTS ENUMERATED IN THIS SENTENCE CAUSED TO BE IMPOSED BY
THE AFFIRMATIVE ACTION OF LESSOR WITHOUT LESSEE’S CONSENT.


 


SECTION 6.02.          LESSEE FURTHER COVENANTS AND AGREES THAT LESSOR SHALL NOT
BE RESPONSIBLE OR LIABLE TO LESSEE, OR ANY PERSON, FIRM OR CORPORATION CLAIMING
BY, THROUGH OR UNDER LESSEE FOR, OR BY REASON OF, ANY DEFECT IN ANY IMPROVEMENT,
OR IN ANY ENGINES, BOILERS, ELEVATORS, MACHINERY, ELECTRIC WIRING OR FIXTURES,
OR OTHER EQUIPMENT OR APPARATUS OR APPLIANCES IN ANY SUCH IMPROVEMENT, OR FOR
ANY FAILURE OR DEFECT OF WATER, HEAT, ELECTRIC LIGHT OR POWER SUPPLY, OR OF ANY
APPARATUS OR APPLIANCE IN CONNECTION THEREWITH, OR FROM ANY INJURY OR LOSS OR
DAMAGE TO PERSON OR PROPERTY RESULTING THEREFROM, AND LESSOR SHALL NOT BE
RESPONSIBLE OR LIABLE TO LESSEE, OR ANY PERSON, FIRM OR CORPORATION CLAIMING BY,
THROUGH OR UNDER LESSEE, FOR ANY INJURY, LOSS OR DAMAGE TO ANY PERSON OR TO THE
DEMISED PREMISES OR IMPROVEMENTS, OR TO ANY PROPERTY OF LESSEE, OR OF ANY OTHER
PERSON, CONTAINED IN OR UPON THE DEMISED PREMISES, CAUSED BY OR ARISING OR
RESULTING FROM ELECTRIC WIRING, OR PLUMBING, WATER, STEAM, SEWERAGE, OR OTHER
PIPES, OR BY OR FROM ANY MACHINERY OR APPARATUS, OR BY OR FROM ANY DEFECT IN OR
LEAKAGE, BURSTING OR BREAKING OF THE SAME, OR BY OR FROM ANY LEAKAGE, RUNNING OR
OVERFLOW OF WATER OR SEWAGE IN ANY PART OF THE DEMISED PREMISES, OR BY OR FROM
ANY OTHER DEFECT WHATSOEVER, OR BY OR FROM ANY INJURY OR DAMAGE CAUSED BY,
ARISING OR RESULTING FROM LIGHTNING, WIND, TEMPEST, WATER, SNOW OR ICE, IN, UPON
OR COMING THROUGH OR FALLING FROM THE ROOF, SKYLIGHT, TRAP-DOORS, WINDOWS,
MARQUEES, METAL OR GLASS, AWNINGS OVER THE SIDEWALK OR OTHERWISE, OR BY OR FROM
OTHER ACTIONS OF THE ELEMENTS, OR FROM ANY INJURY OR DAMAGE CAUSED BY OR ARISING
OR RESULTING FROM ACTS OR NEGLIGENCE OF ANY OCCUPANT OR OCCUPANTS OF ADJACENT,
CONTIGUOUS OR NEIGHBORING PREMISES, OR ANY OTHER CAUSE WHATSOEVER.


 


ARTICLE SEVEN

MAINTENANCE AND REPAIRS, COVENANT AGAINST WASTE
AND RIGHT OF INSPECTION


 


SECTION 7.01.          LESSEE SHALL, THROUGHOUT THE DEMISED TERM, AT NO EXPENSE
WHATSOEVER TO LESSOR, TAKE GOOD CARE OR CAUSE GOOD CARE TO BE TAKEN OF THE
DEMISED PREMISES, SIDEWALKS, IF ANY, ADJACENT TO THE DEMISED PREMISES AND THE
IMPROVEMENTS AND, SUBJECT TO THE PROVISIONS OF ARTICLE TEN HEREOF, SHALL
PROMPTLY MAKE OR CAUSE TO BE MADE ALL REPAIRS, INTERIOR AND EXTERIOR, STRUCTURAL
AND NON-STRUCTURAL, ORDINARY AS WELL AS EXTRAORDINARY, FORESEEN AS WELL AS
UNFORESEEN, NECESSARY TO KEEP SAID DEMISED PREMISES, AND SIDEWALKS, IF ANY,
ADJACENT TO THE DEMISED PREMISES AND IMPROVEMENTS IN GOOD AND LAWFUL ORDER AND
CONDITION, WEAR AND TEAR FROM REASONABLE USE EXCEPTED. WHEN USED IN THIS
ARTICLE, THE TERM “REPAIRS” SHALL INCLUDE

 

8

--------------------------------------------------------------------------------


 


REPLACEMENTS, RESTORATION AND/OR RENEWALS WHEN NECESSARY. THE PROVISIONS AND
CONDITIONS OF ARTICLE NINE APPLICABLE TO CHANGES OR ALTERATIONS SHALL SIMILARLY
APPLY TO REPAIRS REQUIRED TO BE DONE BY LESSOR UNDER THIS ARTICLE. LESSEE
EXPRESSLY WAIVES THE RIGHT TO MAKE REPAIRS AT THE EXPENSE OF LESSOR AS PROVIDED
FOR IN ANY LAW IN EFFECT AT THE TIME OF THE EXECUTION OF THIS LEASE OR ANY
AMENDMENTS THEREOF, OR ANY OTHER LAW WHICH MAY BE HEREAFTER PASSED DURING THE
DEMISED TERM. LESSOR SHALL NOT BE REQUIRED TO MAKE OR SUPERVISE ANY EXPENDITURE
WHATSOEVER FOR THE MAINTENANCE OR REPAIR OF THE DEMISED PREMISES.


 


SECTION 7.02.          LESSEE SHALL PERMIT LESSOR AND THE AUTHORIZED
REPRESENTATIVES OF LESSOR TO ENTER THE DEMISED PREMISES AT ALL REASONABLE TIMES
DURING USUAL BUSINESS HOURS FOR THE PURPOSE OF INSPECTING THE SAME AND IN THE
EVENT LESSEE HAS FAILED TO COMMENCE WORK ON ANY REPAIR FOR A PERIOD OF THIRTY
(30) DAYS FOLLOWING WRITTEN DEMAND BY LESSOR (AND WITHOUT NOTICE IN AN
EMERGENCY), FOR THE PURPOSE OF MAKING ANY NECESSARY REPAIRS TO THE IMPROVEMENTS
AND PERFORMING ANY WORK THEREIN THAT MAY BE NECESSARY TO COMPLY WITH ANY LAWS,
OR THAT MAY BE NECESSARY TO PREVENT WASTE OR DETERIORATION OF THE DEMISED
PREMISES. THE PERFORMANCE THEREOF BY LESSOR SHALL NOT CONSTITUTE A WAIVER OF
LESSEE’S OBLIGATION TO PERFORM THE SAME AND LESSEE SHALL PAY TO LESSOR, AS
ADDITIONAL RENT, PROMPTLY AFTER DEMAND THEREFOR, ALL REASONABLE EXPENSES
INCURRED BY LESSOR IN MAKING SUCH ALTERATIONS OR REPAIRS. LESSOR SHALL NOT IN
ANY EVENT BE LIABLE FOR INCONVENIENCE, ANNOYANCE, DISTURBANCE, LOSS OF BUSINESS
OR OTHER DAMAGES OF LESSEE OR ANY OTHER OCCUPANT OF THE DEMISED PREMISES, OR
PART THEREOF, BY REASON OF MAKING REPAIRS OR THE PERFORMANCE OF ANY WORK ON THE
DEMISED PREMISES OR IMPROVEMENTS OR ON ACCOUNT OF BRINGING MATERIALS, SUPPLIES
AND EQUIPMENT INTO OR THROUGH THE DEMISED PREMISES OR IMPROVEMENTS DURING THE
COURSE THEREOF, AND THE OBLIGATIONS OF LESSEE UNDER THIS LEASE SHALL NOT THEREBY
BE AFFECTED IN ANY MANNER WHATSOEVER.


 


SECTION 7.03.          REFERENCE IS MADE TO PHASE I ENVIRONMENTAL ASSESSMENT
DATED MARCH 28, 2005 (A COPY OF WHICH HAS BEEN PROVIDED TO LESSEE), AND THE
EXISTENCE OF CERTAIN HAZARDOUS SUBSTANCES IN SOIL AT THE DEMISED PREMISES AT THE
LOCATIONS WHERE SOIL SAMPLES WERE COLLECTED, AS SHOWN ON FIGURE 3 OF THE
REPORT.  WITHOUT LIMITING THE FOREGOING PROVISIONS OF THIS SECTION, BUT IN
ADDITION THERETO, LESSEE SHALL, AT LESSEE’S OWN COST AND EXPENSE, SEMI-ANNUALLY
INSPECT ALL PAVED AREAS OF THE DEMISED PREMISES NOW OR HEREAFTER EXISTING, AND
DELIVER TO LESSOR PROMPTLY THEREAFTER AN INSPECTION LOG THAT DESCRIBES THE
CONDITION OF THE PAVEMENT, AND ALL MAINTENANCE UNDERTAKEN BY LESSEE PURSUANT TO
THIS SECTION 7.03.


 


SECTION 7.04.          LESSOR AND LESSEE HEREBY AGREE THAT LESSEE SHALL, AT
LESSEE’S EXPENSE, (I) INSTALL AN OIL/WATER SEPARATOR USING A CONTRACTOR OF
LESSEE’S CHOOSING PROVIDED THAT THE WORK IS PERFORMED IN ACCORDANCE WITH
SPECIFICATIONS AS THE EISCO-NJ PROPOSAL SET FORTH IN SCHEDULE D ATTACHED HERETO
(THE “OIL/WATER SEPARATOR WORK”), AND (II) PAVE THE CROSS-HATCHED/SHADED AREA OF
THE DEMISED PREMISES SHOWN ON SCHEDULE E ATTACHED HERETO USING A CONTRACTOR OF
LESSEE’S CHOOSING, TO THE MINIMUM SPECIFICATION OF 3 INCHES OF STONE AND GRAVEL
AND 2 INCHES OF TOP COURSE BITUMINOUS MATERIAL, PITCHED AWAY FROM THE EXISTING
BUILDING (THE “PAVING WORK”; THE OIL/WATER SEPARATOR WORK AND THE PAVING WORK
BEING COLLECTIVELY REFERRED TO HEREIN AS THE “WORK”).  LESSOR AND LESSEE AGREE
THAT THE WORK SHALL BE COMPLETED BY LESSEE WITHIN FOUR (4) MONTHS FROM THE DATE
HEREOF, IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF THIS LEASE, SUBJECT TO
EXTENSIONS OF SUCH DATE BY REASON OF FORCE MAJEURE.

 

9

--------------------------------------------------------------------------------


 


ARTICLE EIGHT

LIENS


 


SECTION 8.01.          LESSEE SHALL NOT SUFFER OR PERMIT ANY MECHANIC’S,
LABORER’S OR MATERIALMAN’S LIENS TO STAND AGAINST THE DEMISED PREMISES OR
IMPROVEMENTS, OR ANY PART THEREOF, OR AGAINST THE INTEREST OF LESSEE IN THE
DEMISED PREMISES BY REASON OF ANY WORK, LABOR, SERVICES OR MATERIALS DONE FOR,
OR SUPPLIED TO, OR CLAIMED TO HAVE BEEN DONE FOR, OR SUPPLIED TO, LESSOR’S
GRANTOR, LESSEE OR ANYONE HOLDING THE DEMISED PREMISES OR ANY PART THEREOF
THROUGH OR UNDER LESSEE. IF ANY SUCH LIEN SHALL AT ANY TIME BE FILED AGAINST THE
DEMISED PREMISES OR IMPROVEMENTS, OR ANY PART THEREOF, OR AGAINST THE INTEREST
OF LESSEE THEREIN, LESSEE SHALL CAUSE THE SAME TO BE DISCHARGED OF RECORD WITHIN
THIRTY (30) DAYS AFTER THE DATE OF FILING THE SAME, BY EITHER PAYMENT, DEPOSIT
OR BOND. IF LESSEE SHALL FAIL TO DISCHARGE ANY SUCH LIEN WITHIN SUCH PERIOD,
THEN, IN ADDITION TO ANY OTHER RIGHT OR REMEDY OF LESSOR, LESSOR MAY, BUT SHALL
NOT BE OBLIGATED TO, PROCURE THE DISCHARGE OF THE SAME EITHER BY PAYING THE
AMOUNT CLAIMED TO BE DUE BY DEPOSIT IN COURT OR BONDING, AND/OR LESSOR SHALL BE
ENTITLED, IF LESSOR SO ELECTS, TO COMPEL THE PROSECUTION OF AN ACTION FOR THE
FORECLOSURE OF SUCH LIEN BY THE LIENOR AND TO PAY THE AMOUNT OF THE JUDGMENT, IF
ANY, IN FAVOR OF THE LIENOR, WITH INTEREST, COSTS AND ALLOWANCES. ANY AMOUNT
PAID OR DEPOSITED BY LESSOR FOR ANY OF THE AFORESAID PURPOSES, AND ALL COSTS AND
OTHER EXPENSES OF LESSOR, INCLUDING REASONABLE COUNSEL FEES, IN DEFENDING ANY
SUCH ACTION OR IN OR ABOUT PROCURING THE DISCHARGE OF SUCH LIEN, WITH ALL
NECESSARY DISBURSEMENTS IN CONNECTION THEREWITH, TOGETHER WITH INTEREST THEREON
AT THE INVOLUNTARY RATE FROM THE DATE OF PAYMENT OR DEPOSIT, SHALL BE PAYABLE BY
LESSEE TO LESSOR AS ADDITIONAL RENT ON THE NEXT SUCCEEDING RENT PAYMENT DATE.


 


SECTION 8.02.          NOTHING IN THIS LEASE SHALL BE DEEMED TO BE, OR CONSTRUED
IN ANY WAY AS CONSTITUTING, THE CONSENT OR REQUEST OF LESSOR, EXPRESSED OR
IMPLIED, BY INFERENCE OR OTHERWISE, TO ANY PERSON, FIRM OR CORPORATION FOR THE
PERFORMANCE OF ANY LABOR OR THE FURNISHING OF ANY MATERIALS FOR ANY
CONSTRUCTION, REBUILDING, ALTERATION OR REPAIR OF OR TO THE DEMISED PREMISES OR
THE IMPROVEMENTS, OR ANY PART THEREOF, NOR AS GIVING LESSEE ANY RIGHT, POWER OR
AUTHORITY TO CONTRACT FOR OR PERMIT THE RENDERING OF ANY SERVICES OR THE
FURNISHING OF ANY MATERIALS, WHICH MIGHT IN ANY WAY GIVE RISE TO THE RIGHT TO
FILE ANY LIEN AGAINST LESSOR’S INTEREST IN THE DEMISED PREMISES OR THE
IMPROVEMENTS. LESSOR SHALL HAVE THE RIGHT TO POST AND KEEP POSTED AT ALL
REASONABLE TIMES ON THE DEMISED PREMISES AND THE IMPROVEMENTS ANY NOTICES WHICH
LESSOR SHALL BE REQUIRED SO TO POST FOR THE PROTECTION OF LESSOR AND THE DEMISED
PREMISES AND IMPROVEMENTS FROM ANY SUCH LIEN.


 


ARTICLE NINE

ALTERATIONS


 


SECTION 9.01.          SUBJECT TO THE PROVISIONS OF THE NEXT SUCCEEDING SECTION,
LESSEE MAY ALTER OR ADD TO THE IMPROVEMENTS AS IT MAY ELECT PROVIDED THAT THE
ALTERATION OR ADDITION DOES NOT CHANGE THEIR GENERAL CHARACTER OR DIMINISH THEIR
FAIR MARKET VALUE OR IMPAIR THE USEFULNESS THEREOF. ALL ALTERATIONS AND
ADDITIONS SHALL BE DONE IN A GOOD AND WORKMANLIKE WAY AND SHALL COMPLY WITH ALL
APPLICABLE LAWS RELATING TO THE DEMISED PREMISES, AND ANY ENFORCEABLE
RESTRICTIONS RELATING TO THE SETBACK OR CHARACTER OF IMPROVEMENTS ON THE DEMISED
PREMISES. ALL ALTERATIONS, ADDITIONS OR REPLACEMENTS SHALL BE LOCATED WHOLLY
WITHIN THE PERIMETER OF THE PROPERTY

 

10

--------------------------------------------------------------------------------


 


COMPRISING THE DEMISED PREMISES AND SHALL BE INDEPENDENT AND NOT CONNECTED WITH
IMPROVEMENTS ERECTED ON ADJOINING PROPERTY WITHOUT THE PRIOR WRITTEN CONSENT OF
LESSOR.


 


SECTION 9.02.          LESSEE SHALL HAVE THE RIGHT TO MAKE ALTERNATIONS AND
ADDITIONS TO THE DEMISED PREMISES AND IMPROVEMENTS THE COST OF WHICH SHALL NOT
EXCEED $25,000 AND SHALL COMPLY WITH THE PROVISIONS OF (C) AND (D)(II) AND
(III) WITH RESPECT THERETO.  LESSEE’S RIGHT TO MAKE ALTERATIONS AND ADDITIONS
SHALL, IN THE CASE OF ANY SUCH WORK WHICH MAY COST IN EXCESS OF $25,000, BE
SUBJECT TO THE FOLLOWING:


 


(A)           IF PLANS AND SPECIFICATIONS ARE NECESSARY, OR CUSTOMARILY
PREPARED, IN THE MAKING THE SAME, LESSEE SHALL CAUSE SUCH PLANS AND
SPECIFICATIONS TO BE PREPARED AND WILL FURNISH COPIES THEREOF TO LESSOR PRIOR TO
THE COMMENCEMENT OF SUCH ALTERATIONS. LESSEE FURTHER AGREES THAT, BEFORE THE
COMMENCEMENT OF ANY SUCH ALTERATIONS, IT WILL FILE SUCH PLANS AND SPECIFICATIONS
WITH, AND OBTAIN THE APPROVAL THEREOF BY, ALL MUNICIPAL OR OTHER GOVERNMENTAL
DEPARTMENTS OR AUTHORITIES HAVING JURISDICTION THEREOF. THE ORIGINALS OF ALL
SUCH APPROVALS OR A CERTIFIED COPY THEREOF SATISFACTORY TO LESSOR SHALL BE
DELIVERED TO AND RETAINED BY LESSOR. LESSOR SHALL EXECUTE AND DELIVER TO LESSEE
SUCH CONSENTS BY LESSOR AS MAY BE REQUIRED BY ANY SUCH DEPARTMENTS OR
AUTHORITIES, IT BEING UNDERSTOOD, HOWEVER, THAT ANY SUCH CONSENT OR CONSENTS BY
LESSOR SHALL NOT OPERATE OR BE CONSTRUED AS A CONSENT BY LESSOR FOR THE PURPOSE
OF FILING ANY LIEN OR MAKING ANY CHARGE OF ANY KIND WHATSOEVER AGAINST LESSOR,
THE DEMISED PREMISES OR THE IMPROVEMENTS AND SHALL NOT BE A REPRESENTATION OR
WARRANTY BY LESSOR AS TO THE ACCURACY THEREOF BUT SHALL ONLY BE A CONSENT BY
LESSOR IN ITS CAPACITY AS OWNER OF THE DEMISED PREMISES;


 


(B)           LESSEE SHALL PROCURE AND MAINTAIN SUCH LIABILITY INSURANCE,
WORKERS COMPENSATION, PERFORMANCE AND LABOR AND MATERIAL BONDS AS LESSOR MAY
REASONABLY REQUIRE IN CONNECTION WITH SUCH WORK WITH CARRIERS, AND UPON SUCH
TERMS, AS LESSOR MAY REASONABLY REQUIRE;


 


(C)           LESSEE SHALL PROMPTLY PAY AND DISCHARGE ALL COSTS, EXPENSES,
DAMAGES AND OTHER LIABILITIES WHICH MAY ARISE IN CONNECTION WITH OR BY REASON OF
SUCH WORK; AND


 


(D)           LESSEE SHALL PROCEED WITH DUE DILIGENCE IN COMPLETION OF ANY WORK
AND, PROMPTLY UPON COMPLETION OF ANY SUCH ALTERATION OR ADDITION, LESSEE SHALL
GIVE NOTICE THEREOF TO LESSOR TOGETHER WITH A CERTIFICATE SIGNED BY A
RESPONSIBLE OFFICER OF LESSEE, OR AN ARCHITECT IN THE EVENT ONE WAS USED IN
CONNECTION WITH THE WORK, TO THE EFFECT THAT (I) SUCH ALTERATION OR ADDITION HAS
BEEN COMPLETED IN ACCORDANCE WITH THE PLANS AND SPECIFICATIONS, IF ANY, AND TO
THE SATISFACTION OF LESSEE; (II) ALL CONTRACTORS, SUBCONTRACTORS, MATERIALMEN
AND OTHER SUPPLIERS WHO COULD OTHERWISE CLAIM A LIEN ON THE DEMISED PREMISES OR
THE IMPROVEMENTS BY REASON OF HAVING SUPPLIED LABOR OR MATERIALS IN CONNECTION
WITH SUCH ALTERATION OR ADDITION HAVE BEEN PAID IN FULL OR HAVE DULY AND
EFFECTIVELY WAIVED OR RELEASED ALL RIGHTS TO ANY SUCH LIENS, OR THAT ANY SUCH
LIENS FILED BY ANY OF THEM ARE BEING DULY CONTESTED AND HAVE BEEN BONDED (UNLESS
LESSOR SHALL HAVE AGREED TO ACCEPT OTHER SECURITY REASONABLY SATISFACTORY TO
IT); AND (III) SUBJECT TO ANY CONTEST OF MECHANICS’ LIENS REFERRED TO IN CLAUSE
(II), THE DEMISED PREMISES AND THE IMPROVEMENTS ARE FREE AND CLEAR OF ALL LIENS
AND ENCUMBRANCES THAT MIGHT OR COULD ATTACH THERETO BY REASON OF SUCH
ALTERATION-OR ADDITION.

 

11

--------------------------------------------------------------------------------


 


SECTION 9.03.          ALL ALTERATIONS, REPLACEMENTS, AND ADDITIONS MADE BY
LESSEE ON THE DEMISED PREMISES SHALL BE AND BECOME PART OF THE IMPROVEMENTS AND
SHALL, UPON TERMINATION OF THIS LEASE, BELONG TO LESSOR.


 


SECTION 9.04.          ALL MATERIAL SALVAGED IN CONNECTION WITH ANY WORK WHICH
LESSEE IS PERMITTED TO DO HEREUNDER SHALL BELONG TO LESSEE.


 


ARTICLE TEN

INSURANCE AND DAMAGE


 


SECTION 10.01.        AT ALL TIMES, (A) LESSOR SHALL KEEP THE IMPROVEMENTS
INSURED FOR FULL REPLACEMENT VALUE, UNDER A PROPERTY INSURANCE (SPECIAL FORM)
POLICY OF INSURANCE (WHICH MAY INCLUDE, WITHOUT LIMITATION, RENT INSURANCE,
BUILDING ORDINANCE COVERAGE, WATER DAMAGE, WAR AND TERRORISM INSURANCE AND IN
THE FUTURE SHALL INCLUDE ONLY SUCH ADDITIONAL COVERAGE AS IS GENERALLY CARRIED
FOR PROPERTIES OF A CHARACTER SIMILAR TO THE DEMISED PREMISES AND IMPROVEMENTS
AND SIMILARLY SITUATED]) AND (B) COMMERCIAL GENERAL LIABILITY INSURANCE WITH A
COMBINED SINGLE LIMIT OF NO LESS THAN $10,000,000 PER OCCURRENCE AND AGGREGATE
WHETHER AS PRIMARY OR IN COMBINATION WITH UMBRELLA EXCESS.  ALL INSURANCE
OBTAINED BY LESSOR SHALL BE FOR THE EXCLUSIVE BENEFIT OF LESSOR AND LESSOR’S
MORTGAGEE, AS APPLICABLE, EXCEPT THAT POLICY(IES) DESCRIBED IN (B) ABOVE SHALL
NAME LESSEE AS AN ADDITIONAL INSURED, BUT NOT AS A NAMED INSURED.  ALL LOSSES
FILED WITH RESPECT TO THE PROPERTY INSURANCE (SPECIAL FORM) POLICY OF INSURANCE
SHALL BE ADJUSTED BY AND PAID TO LESSOR.  ALL POLICIES SHALL BE ISSUED BY
INSURANCE CARRIERS APPROVED TO DO BUSINESS IN THE STATE OF NEW YORK RATED
A-/VIII OR BETTER BY A.M. BEST AND COMPANY.


 

All insurance required by this Section 10.01 shall be evidenced by policies in
form and substance which are then standard in New York State.  Any such
insurance policies shall contain to the extent obtainable, at no additional cost
unless the benefited party is willing to pay such additional cost, an agreement
by the insurer not to cancel such policy or materially alter its coverage except
upon at least ten (10) days’ prior written notice to Lessor and Lessee. It is
the intention of the parties hereto that Lessor shall procure and maintain in
force at all times, the above described insurance and that the Lessee will
timely pay, as additional rent, the premiums for such insurance annually or, if
Lessee and such company(ies) shall agree, in installments, and Lessee will
provide proof of payment to Lessor promptly upon making of any such payment.

 

Aggregate annual premiums for the insurance to be carried pursuant to this
Section 10.01 are currently $23,177 (the “Basic Premium Amount”) and cover the
insurance described in the first paragraph of this Section 10.01.  Prior to
renewal or replacement of any of the above insurance, Lessor shall give Lessee
at least ten (10) business days notice thereof accompanied by details of the
insurance to be carried and a premium quote for such insurance from the
insurance company or companies which are to furnish such insurance.  In the
event aggregate annual premiums for future insurance required hereby shall
exceed the Basic Premium Amount by more than $1,000, Lessee may obtain insurance
premium quotes from other insurance carriers which meet the qualifications set
for herein including, without limitation, the same coverage that will be
maintained as of the date of commencement of this Lease, except to the extent
insurance carriers are generally not offering such coverage, and notify Lessor
of the carriers and their premium amounts.  If the aggregate annual premiums for
the insurance which can be obtained by Lessee

 

12

--------------------------------------------------------------------------------


 

shall be less than the premiums for the insurance proposed by Lessor by $1,000
or more per annum, Lessor shall either (i) accept the insurance coverage
proposed by Lessee, or (ii) continue coverage with the carriers proposed by
Lessor but, in the latter case, Lessee shall be responsible to pay premiums only
on the basis of the quotes for insurance proposed by Lessee and Lessor shall be
responsible for any balance of the aggregate annual premium amount (to be paid
pro rata in the case of installment payments).  Lesssor and Lessee agree to
cooperate with each other in placing the insurance pursuant to the provisions of
this paragraph.  Any insurance to be obtained by Lessee hereunder shall
(a) comply with the provisions of this Lease as to form of policies and quality
of insurance carrier, and (b) as to liability insurance, be coverage on an
occurrence basis.

 


SECTION 10.02.        INTENTIONALLY OMITTED.


 


SECTION 10.03.        LOSSES PAYABLE BY REASON OF THE RENTAL VALUE INSURANCE
SHALL BE PAID TO LESSOR TO BE APPLIED BY LESSOR FIRST TO THE PAYMENT OF RENT AND
ALL OTHER CHARGES TO BE PAID HEREUNDER.  ANY BALANCE OF SUCH PORTION OF THE
TOTAL PROCEEDS REMAINING AFTER PAYMENT OF SAID SUMS DURING THE AFORESAID PERIOD
SHALL BE PAID TO LESSEE.


 


SECTION 10.04.        (A)  LESSEE FURTHER AGREES THAT, THROUGHOUT THE DEMISED
TERM, IT WILL MAINTAIN (I) COMMERCIAL GENERAL LIABILITY INSURANCE ON AN
OCCURRENCE FORM WITH CONTRACTUAL LIABILITY ENDORSEMENT COVERING THE COVENANTS
SET FORTH IN SECTION 6.01 HEREOF, PROTECTING LESSEE AND LESSOR AGAINST CLAIMS OF
ANY AND ALL PERSONS, FIRMS AND CORPORATIONS FOR PERSONAL INJURY, DEATH OR
PROPERTY DAMAGE OCCURRING UPON, IN OR ABOUT THE DEMISED PREMISES OR
IMPROVEMENTS, OR ANY ELEVATORS OR ESCALATORS THEREIN OR THEREON, OR IN OR ABOUT
THE ADJOINING STREETS, SIDEWALKS AND PASSAGEWAYS, SUCH INSURANCE WITH A COMBINED
SINGLE LIMIT OF NO LESS THAN $10,000,000 PER OCCURRENCE AND AGGREGATE, WHETHER
AS PRIMARY OR IN COMBINATION WITH UMBRELLA EXCESS FOR BODILY INJURY AND PROPERTY
DAMAGE AND (II) WITH RESPECT TO AN CONSTRUCTION OR OTHER WORK ON OR ABOUT THE
DEMISED PREMISES AND THE IMPROVEMENTS, APPROPRIATE WORKMEN’S COMPENSATION
INSURANCE. ALL POLICIES FOR SUCH INSURANCE AS IS PROVIDED FOR IN THIS
SECTION 10.04 SHALL LIST LESSOR AS AN ADDITIONAL INSURED AND SHALL BE OBTAINED
BY LESSEE WITH ANY RESPONSIBLE CARRIER OR CARRIERS OF LESSEE’S SELECTION RATED
A-/VIII OR BETTER BY A.M. BEST AND COMPANY AND APPROVED TO DO BUSINESS IN NEW
YORK STATE.  POLICIES AND ENDORSEMENTS EVIDENCING SUCH INSURANCE COVERAGE SHALL
BE DELIVERED BY LESSEE TO LESSOR PROMPTLY AFTER EXECUTION OF THIS LEASE, AND
CERTIFICATES EVIDENCING RENEWAL OF SUCH INSURANCE SHALL BE DELIVERED TO LESSOR
AT LEAST TEN (10) DAYS PRIOR TO THE EXPIRATION OF ANY POLICY OF SUCH INSURANCE
FOLLOWED BY COPIES OF POLICIES AND ENDORSEMENTS WITH REASONABLE PROMPTNESS. ANY
SUCH POLICIES SHALL CONTAIN, TO THE EXTENT OBTAINABLE, AN AGREEMENT BY THE
INSURERS NOT TO CANCEL SUCH POLICIES OR MATERIALLY ALTER THEIR RESPECTIVE
COVERAGES EXCEPT UPON AT LEAST TEN (10) DAYS’ PRIOR WRITTEN NOTICE TO LESSOR.


 

(b)   Lessee shall be responsible, at Lessee’s own cost and expense, throughout
the term of this Lease, to maintain, and keep in full force and effect,
insurance coverage for all vehicles, furniture, fixtures, machinery (including,
without limitation, communication systems and computer systems), goods,
supplies, product and other personalty of Lessee or others (collectively
“Lessee’s Property”) at or about the Demised Premises.

 

13

--------------------------------------------------------------------------------


 


SECTION 10.05.        INTENTIONALLY OMITTED.


 


SECTION 10.06.        IF THE IMPROVEMENTS SHALL BE DAMAGED OR DESTROYED BY FIRE
OR ANY OTHER CASUALTY WHATSOEVER, LESSOR SHALL REPAIR THE DAMAGE AND RESTORE THE
IMPROVEMENTS, AT ITS EXPENSE, WITH REASONABLE PROMPTNESS AFTER NOTICE OF THE
DAMAGE OR DESTRUCTION.  IN THE EVENT THAT ANY OF THE INSURANCE PROCEEDS WITH
RESPECT TO THE DEMISED PREMISES AND IMPROVEMENTS, SHALL REMAIN AFTER THE
COMPLETION OF SUCH RESTORATION, THE EXCESS SHALL BE PAID TO LESSEE OR AS IT MAY
DIRECT FOR LESSEE’S ACCOUNT.  LESSEE’S OBLIGATIONS HEREUNDER ARE SUBJECT TO THE
FOLLOWING FURTHER UNDERSTANDINGS AND AGREEMENTS:


 

If such fire or other casualty occurs during the last eighteen (18) months of
the Demised Term or any extension thereof and the Improvements shall be damaged
to the extent of 50% or more of the cost of replacement thereof, either party
may terminate this Lease by giving notice to the other party of its intention to
so terminate, said notice shall be delivered at least sixty (60) days prior to
the effective date of such termination and within forty-five (45) days of
delivery to Lessor of notice of the casualty, which shall be accompanied by the
estimated cost of restoration from a licensed architect or engineer with at
least ten (10) years experience in the New York metropolitan area to the effect
that the Improvements have been damaged to the extent provided in this paragraph
and that Lessee has determined that the Improvements will not be rebuilt,
replaced or repaired. In the event of such termination, all insurance policies
and proceeds shall be assigned and paid to the Lessor.

 

Subject to the provisions of the preceding paragraph, in the event of any such
damage or destruction by fire or other casualty, the provisions of this Lease
shall be unaffected and Lessee shall remain and continue liable for the payment
of all installments of rent, additional rent, taxes and all other charges and
impositions required hereunder to be paid by Lessee, as though no damage or
destruction by fire or other casualty had occurred, until the Lease terminates
as provided above or otherwise in accordance with the terms of this Lease.

 


SECTION 10.07.        LESSOR AND LESSEE EACH AGREE THAT IT WILL COOPERATE WITH
THE OTHER, TO SUCH EXTENT AS SUCH OTHER PARTY MAY REASONABLY REQUIRE, IN
CONNECTION WITH THE PROSECUTION OR DEFENSE OF ANY ACTION OR PROCEEDING ARISING
OUT OF, OR FOR THE COLLECTION OF, ANY INSURANCE MONEYS THAT MAY BE DUE IN THE
EVENT OF ANY LOSS OR DAMAGE, AND THAT IT WILL EXECUTE AND DELIVER TO SUCH OTHER
PARTY SUCH INSTRUMENTS AS MAY BE REQUIRED TO FACILITATE THE RECOVERY OF ANY
INSURANCE MONEYS, BUT THE COSTS AND EXPENSES OF ALL SUCH ACTIONS AND PROCEEDINGS
SHALL BE PAID BY LESSEE.


 


SECTION 10.08.        LESSEE AGREES TO GIVE PROMPT NOTICE TO LESSOR WITH RESPECT
TO ALL FIRES OR OTHER CASUALTIES OCCURRING UPON THE DEMISED PREMISES.


 


SECTION 10.09.        LESSOR AND LESSEE ACKNOWLEDGE THAT UNDER CERTAIN
CIRCUMSTANCES, DAMAGE MAY HAVE OCCURRED WITH RESPECT TO THE DEMISED PREMISES
AND/OR IMPROVEMENTS PRIOR TO THE DATE HEREOF WHICH DID NOT RESULT IN THE
TERMINATION OF THE CONTRACT OF SALE PURSUANT TO ITS TERMS.  LESSEE SHALL RESTORE
AND REPAIR THE DAMAGED PORTION OF THE DEMISED PREMISES AND/OR IMPROVEMENTS TO
ESSENTIALLY THE SAME CONDITION AS EXISTED PRIOR TO THE OCCURRENCE OF THE
CASUALTY CAUSING SUCH DAMAGE AT LESSEE’S EXPENSE AND FROM PROCEEDS OF ANY
INSURANCE CARRIED BY LESSEE OR ITS AFFILIATES ON THE DEMISED PREMISES AND
IMPROVEMENTS PRIOR TO THE DATE HEREOF AND THE PARTIES AGREE THAT LESSOR SHALL
HAVE NO INTEREST IN SUCH INSURANCE PROCEEDS.  ALL WORK SHALL BE DONE IN
ACCORDANCE WITH THE PROVISIONS OF ARTICLE IX HEREOF.

 

14

--------------------------------------------------------------------------------


 


SECTION 10.10.        (A)           LESSOR AND LESSEE SHALL EACH ENDEAVOR TO
SECURE AN APPROPRIATE CLAUSE IN, OR AN ENDORSEMENT UPON, EACH INSURANCE POLICY
OBTAINED BY IT UNDER THIS LEASE PURSUANT TO WHICH THE RESPECTIVE INSURANCE
COMPANIES WAIVE THEIR RIGHTS OF SUBROGATION.  THE WAIVER OF SUBROGATION SHALL
EXTEND TO THE AGENTS OF EACH PARTY AND ITS EMPLOYEES AND, IN THE CASE OF LESSEE,
SHALL ALSO EXTEND TO ALL OTHER PERSONS AND ENTITIES OCCUPYING OR USING THE
DEMISED PREMISES AND IMPROVEMENTS IN ACCORDANCE WITH THE TERMS OF THIS LEASE. 
IF AND TO THE EXTENT THAT SUCH WAIVER CAN BE OBTAINED ONLY UPON PAYMENT OF AN
ADDITIONAL CHARGE THEN THE PARTY BENEFITING FROM THE WAVIER SHALL PAY SUCH
CHARGE UPON DEMAND, OR SHALL BE DEEMED TO HAVE AGREED THAT THE PARTY OBTAINING
THE INSURANCE COVERAGE IN QUESTION SHALL BE FREE OF ANY FURTHER OBLIGATIONS
UNDER THE PROVISIONS HEREOF RELATING TO SUCH WAIVER.


 

(b)           Each party hereby releases the other with respect to any claim
(including a claim for negligence) which it might otherwise have against the
other party for loss, damages or destruction with respect to its property by
fire or other casualty (including rental value or business interruption, as the
case may be) occurring during the term of this Lease.

 


ARTICLE ELEVEN

CONDEMNATION


 


SECTION 11.01.        IF, DURING THE DEMISED TERM THE WHOLE OF THE DEMISED
PREMISES SHALL BE TAKEN OR CONDEMNED IN EMINENT DOMAIN PROCEEDINGS FOR ANY
PUBLIC OR QUASI-PUBLIC USE, OR IN THE EVENT OF CONVEYANCE IN LIEU THEREOF OR IF
LESS THAN THE WHOLE IS SO TAKEN OR CONDEMNED WITH THE RESULT THAT THE REMAINDER
OF THE DEMISED PREMISES IS INSUFFICIENT TO PERMIT THE USE THEREOF BY LESSEE AS
PERMITTED BY THIS LEASE, AS DETERMINED TO THE REASONABLE SATISFACTION OF THE
LESSOR (HEREINAFTER TERMED TOTAL CONDEMNATION OR CONSTRUCTIVE TOTAL CONDEMNATION
RESPECTIVELY), THIS LEASE SHALL CEASE AND TERMINATE ON THE DATE ON WHICH THE
LESSEE LOSES POSSESSION OF THE DEMISED PREMISES OR THE PORTION THEREOF DUE TO
SUCH CONDEMNATION. RENT, TAXES AND OTHER CHARGES HEREIN PROVIDED SHALL BE
PRORATED AS OF THE DATE OF TERMINATION.


 


SECTION 11.02.        IF, DURING THE DEMISED TERM, A PORTION OF ANY OF THE
PROPERTY COMPRISING THE DEMISED PREMISES SHALL BE TAKEN OR CONDEMNED UNDER THE
RIGHT OF EMINENT DOMAIN, WHICH DOES NOT RESULT IN THE TERMINATION OF THIS LEASE
(HEREINAFTER TERMED A PARTIAL CONDEMNATION), THEN LESSOR SHALL, AT LESSOR’S
EXPENSE, RESTORE THE IMPROVEMENTS ON THE PROPERTY REMAINING SO THAT THEY WILL
CONSTITUTE AN ARCHITECTURAL UNIT OF THE SAME GENERAL CHARACTER AND CONDITION (AS
NEARLY AS MAY BE POSSIBLE IN THE CIRCUMSTANCES) AS THE PREVIOUS IMPROVEMENTS AND
THIS LEASE WILL REMAIN IN FULL FORCE AND EFFECT WITH REGARD TO THE REMAINING
PORTION OF SUCH PROPERTY.  ANY AMOUNT OF THE AWARD REMAINING AFTER COMPLETION OF
RESTORATION SHALL BE THE PROPERTY OF LESSOR AS PROVIDED IN SECTION 11.03. 
LESSOR AND LESSEE ACKNOWLEDGE THAT UNDER CERTAIN CIRCUMSTANCES, DAMAGE MAY HAVE
OCCURRED WITH RESPECT TO THE DEMISED PREMISES AND/OR IMPROVEMENTS ARISING FROM A
CONDEMNATION PRIOR TO THE DATE HEREOF WHICH DID NOT RESULT IN THE TERMINATION OF
THE CONTRACT OF SALE PURSUANT TO ITS TERMS.  LESSEE SHALL RESTORE AND REPAIR THE
DAMAGED PORTION OF THE DEMISED PREMISES AND/OR IMPROVEMENTS TO ESSENTIALLY THE
SAME CONDITION AS EXISTED PRIOR TO THE CONDEMNATION CAUSING SUCH DAMAGE AND THE
PARTIES AGREE THAT

 

15

--------------------------------------------------------------------------------


 


ANY CONDEMNATION AWARD RELATING THERETO SHALL BE PAID TO LESSEE FOR SUCH
PURPOSES WITH ANY BALANCE REMAINING AFTER COMPLETION OF RESTORATION AND REPAIR
TO BE SHARED EQUALLY BY LESSOR AND LESSEE.  ALL WORK SHALL BE DONE IN ACCORDANCE
WITH THE PROVISIONS OF ARTICLE IX HEREOF.


 


SECTION 11.03.        ALL COMPENSATION AWARDED FOR ANY TAKING OR CONVEYANCE
ARISING FROM A TOTAL OR CONSTRUCTIVE TOTAL CONDEMNATION AND, EXCEPT AS PROVIDED
IN SECTION 11.02, A PARTIAL CONDEMNATION, WHETHER FOR THE WHOLE OR A PART OF THE
DEMISED PREMISES OR OTHERWISE, SHALL BE SHARED BY LESSOR AND LESSEE AS MAY BE
AGREED BY THE PARTIES OR AS DETERMINED BY A COURT OF COMPETENT JURISDICTION AND
IN ANY COURT PROCEEDING LESSOR SHALL BE ENTITLED TO MAKE CLAIMS FOR THE RESIDUAL
VALUE OF THE FEE INTEREST IN THE DEMISED PREMISES AND IMPROVEMENTS AND LESSEE
SHALL BE ENTITLED TO MAKE CLAIMS FOR THE VALUE OF ITS LEASEHOLD ESTATE IN THIS
LEASE IF THERE IS A TOTAL OR CONSTRUCTIVE TOTAL CONDEMNATION AND FOR THE VALUE
OF THE PORTION OF THE LEASEHOLD ESTATE IN THIS LEASE TAKEN IN THE EVENT OF A
PARTIAL CONDEMNATION AND SUCH AWARDS AS MAY BE ALLOWED FOR TRADE FIXTURES OR FOR
LOSS OF BUSINESS.  IF A COURT OF COMPETENT JURISDICTION SHALL HAVE CONCLUSIVELY
DETERMINED THAT UNPAID RENT OR ADDITIONAL RENT UNDER THIS LEASE SHALL BE DUE AND
OWING BY LESSEE TO LESSOR, THE AMOUNT THEREOF SHALL BE PAID FROM LESSEE’S AWARD
HEREUNDER IF SUCH RENT IS UNPAID AT SUCH TIME.


 


SECTION 11.04.        IN THE CASE OF ANY ONE OR MORE PARTIAL CONDEMNATIONS, THE
ANNUAL RENT THEREAFTER PAYABLE UNDER THIS LEASE SHALL BE REDUCED IN THE SAME
PROPORTION AS THE AMOUNT OF LAND ORIGINALLY SUBJECT HERETO SHALL HAVE BEEN
REDUCED BY SUCH TAKING.


 


SECTION 11.05.        IF, AT ANY TIME AFTER THE DATE HEREOF, THE WHOLE OR ANY
PART OF THE DEMISED PREMISES OR IMPROVEMENTS OR OF LESSEE’S INTEREST UNDER THIS
LEASE SHALL BE TAKEN OR CONDEMNED BY ANY GOVERNMENTAL BODY OR OFFICER OR OTHER
COMPETENT AUTHORITY FOR ITS OR THEIR TEMPORARY USE OR OCCUPANCY, THE FOREGOING
PROVISIONS OF THIS ARTICLE SHALL NOT APPLY AND LESSEE SHALL CONTINUE TO PAY, IN
THE MANNER AND AT THE TIMES HEREIN SPECIFIED, THE FULL AMOUNTS OF THE ANNUAL
RENT AND ALL ADDITIONAL RENT AND OTHER CHARGES PAYABLE BY LESSEE HEREUNDER, AND,
EXCEPT ONLY TO THE EXTENT THAT LESSEE MAY BE PREVENTED FROM SO DOING PURSUANT TO
THE TERMS OF THE ORDER OF THE CONDEMNING AUTHORITY, TO PERFORM AND OBSERVE ALL
OF THE OTHER TERMS, COVENANTS, CONDITIONS AND OBLIGATIONS HEREOF UPON THE PART
OF LESSEE TO BE PERFORMED AND OBSERVED, AS THOUGH SUCH TAKING HAD NOT OCCURRED.
IN THE EVENT OF ANY SUCH TAKING AS IN THIS SECTION 11.05 REFERRED TO, LESSEE
SHALL BE ENTITLED TO RECEIVE THE ENTIRE AMOUNT OF ANY AWARD MADE FOR SUCH
TAKING, WHETHER PAID BY WAY OF DAMAGES, RENT OR OTHERWISE, UNLESS SUCH PERIOD OF
TEMPORARY USE OR OCCUPANCY SHALL EXTEND BEYOND THE DEMISED TERM IN WHICH CASE
SUCH AWARD SHALL BE APPORTIONED BETWEEN LESSOR AND LESSEE AS OF SUCH DATE OF
EXPIRATION. LESSEE COVENANTS THAT, UPON THE TERMINATION OF ANY SUCH PERIOD OF
TEMPORARY USE OR OCCUPANCY (WHETHER PRIOR TO OR SUBSEQUENT TO THE TERMINATION OF
THIS LEASE), IT WILL, AT ITS SOLE COST AND EXPENSE, RESTORE THE DEMISED PREMISES
AND THE IMPROVEMENTS, AS NEARLY AS MAY BE REASONABLY POSSIBLE, TO THE CONDITION
IN WHICH THE SAME WERE IMMEDIATELY PRIOR TO SUCH TAKING. TO THE EXTENT THAT
LESSOR RECEIVES, BY WAY OF SUCH APPORTIONMENT OR OTHERWISE, ANY AWARD OR PAYMENT
TO PAY OR COMPENSATE FOR THE RESTORATION OF THE PREMISES, LESSOR WILL PAY SUCH
SUM TO LESSEE.

 

16

--------------------------------------------------------------------------------


 


ARTICLE TWELVE

LESSOR’S RIGHTS TO PERFORM LESSEE’S COVENANTS


 


SECTION 12.01.        LESSEE COVENANTS AND AGREES THAT IF IT SHALL AT ANY TIME
FAIL TO PAY, OR CAUSE TO BE PAID, AN EXPENSE, TAX, CHARGE OR OBLIGATION PURSUANT
TO THE PROVISIONS OF ARTICLE THREE HEREOF, OR TO TAKE OUT, PAY FOR, MAINTAIN OR
DELIVER OR CAUSE TO BE TAKEN OUT, PAID FOR, MAINTAINED OR DELIVERED ANY OF THE
INSURANCE POLICIES PROVIDED FOR IN ARTICLE TEN HEREOF, OR SHALL FAIL TO MAKE ANY
OTHER PAYMENT OR PERFORM ANY OTHER ACT WHICH LESSEE IS OBLIGATED TO MAKE OR
PERFORM UNDER THIS LEASE, OR CAUSE SUCH TO BE DONE, THEN LESSOR MAY, BUT SHALL
NOT BE OBLIGATED SO TO DO, AFTER TEN (10) DAYS’ NOTICE TO LESSEE (BUT WITHOUT
NOTICE IN THE EVENT OF AN EMERGENCY) AND WITHOUT WAIVING, OR RELEASING LESSEE
FROM, ANY OBLIGATION OF LESSEE IN THIS LEASE CONTAINED, PAY ANY SUCH EXPENSE,
TAX, CHARGE OR OBLIGATION OR EFFECT SUCH INSURANCE COVERAGE AND PAY PREMIUMS
THEREFOR, AND MAY MAKE ANY OTHER PAYMENT OR PERFORM ANY OTHER ACT WHICH LESSEE
IS OBLIGATED TO PERFORM UNDER THIS LEASE, IN SUCH MANNER AND TO SUCH EXTENT AS
SHALL BE NECESSARY, AND, IN EXERCISING ANY SUCH RIGHTS, PAY NECESSARY AND
INCIDENTAL COSTS AND EXPENSES, EMPLOY COUNSEL AND INCUR AND PAY REASONABLE
ATTORNEYS’ FEES AND EXPENSES. ALL SUMS SO PAID BY LESSOR AND ALL NECESSARY AND
INCIDENTAL COSTS AND EXPENSES IN CONNECTION WITH THE PERFORMANCE OF ANY SUCH ACT
BY LESSOR, TOGETHER WITH INTEREST THEREON AT THE INVOLUNTARY RATE FROM THE DATE
OF THE MAKING OF SUCH EXPENDITURE BY LESSOR, SHALL BE DEEMED ADDITIONAL RENT
HEREUNDER AND, EXCEPT AS OTHERWISE IN THIS LEASE EXPRESSLY PROVIDED, SHALL BE
PAYABLE TO LESSOR AS ADDITIONAL RENT ON THE NEXT RENT PAYMENT DATE, AND LESSEE
COVENANTS TO PAY ANY SUCH SUM OR SUMS WITH INTEREST AS AFORESAID AND LESSOR
SHALL HAVE THE SAME RIGHTS AND REMEDIES IN THE EVENT OF THE NON-PAYMENT THEREOF
BY LESSEE AS IN THE CASE OF DEFAULT BY LESSEE IN THE PAYMENT OF THE RENT.


 


ARTICLE THIRTEEN

CONDITIONAL LIMITATIONS-DEFAULT PROVISIONS


 


SECTION 13.01.        THIS LEASE AND THE DEMISED TERM ARE SUBJECT TO THE
LIMITATION THAT IF, AT ANY TIME DURING THE DEMISED TERM, ANY ONE OR MORE OF THE
FOLLOWING EVENTS (HEREIN CALLED AN “EVENT OF DEFAULT”) SHALL OCCUR, THAT IS TO
SAY:


 

(I)            IF LESSEE SHALL MAKE AN ASSIGNMENT FOR THE BENEFIT OF ITS
CREDITORS; OR

 

(II)           IF ANY PETITION SHALL BE FILED AGAINST LESSEE IN ANY COURT,
WHETHER OR NOT PURSUANT TO ANY STATUTE OF THE UNITED STATES OR OF ANY STATE, IN
ANY BANKRUPTCY, REORGANIZATION, COMPOSITION, EXTENSION, ARRANGEMENT OR
INSOLVENCY PROCEEDINGS, AND LESSEE SHALL THEREAFTER BE ADJUDICATED BANKRUPT, OR
IF SUCH PROCEEDINGS SHALL NOT BE DISMISSED WITHIN SIXTY (60) DAYS AFTER THE
INSTITUTION OF THE SAME; OR IF ANY SUCH PETITION SHALL BE SO FILED BY LESSEE OR
LIQUIDATOR; OR

 

(III)          IF, IN ANY PROCEEDING, A RECEIVER, RECEIVER AND MANAGER, TRUSTEE
OR LIQUIDATOR BE APPOINTED FOR ALL OR ANY PORTION OF LESSEE’S PROPERTY, AND SUCH
RECEIVER, RECEIVER AND MANAGER, TRUSTEE OR LIQUIDATOR SHALL NOT BE DISCHARGED
WITHIN SIXTY (60) DAYS AFTER THE APPOINTMENT OF SUCH RECEIVER, RECEIVER AND
MANAGER, TRUSTEE OR LIQUIDATOR; OR

 

17

--------------------------------------------------------------------------------


 

(IV)          IF LESSEE SHALL FAIL TO PAY ANY INSTALLMENT OF THE RENT PROVIDED
FOR HEREIN, OR ANY PART THEREOF, WHEN THE SAME SHALL BECOME DUE AND PAYABLE, AND
SUCH FAILURE SHALL CONTINUE FOR TEN (10) DAYS AFTER NOTICE THEREOF FROM LESSOR
TO LESSEE PROVIDED, HOWEVER, THAT SUCH NOTICES SHALL BE REQUIRED BY LESSOR TO
LESSEE ONLY FOUR (4) TIMES IN ANY CALENDAR YEAR; OR

 

(V)           IF LESSEE SHALL FAIL TO PAY ANY ITEM OF ADDITIONAL RENT OR ANY
OTHER CHARGE OR SUM REQUIRED TO BE PAID BY LESSEE HEREUNDER, AND SUCH FAILURE
SHALL CONTINUE FOR THIRTY (30) DAYS AFTER NOTICE THEREOF FROM LESSOR TO LESSEE
AFTER NOTICE THEREOF FROM LESSOR TO LESSEE PROVIDED, HOWEVER, THAT SUCH NOTICES
SHALL BE REQUIRED BY LESSOR TO LESSEE ONLY FOUR (4) TIMES IN ANY CALENDAR YEAR;
OR

 

(VI)          IF LESSEE SHALL FAIL TO PERFORM OR OBSERVE ANY OTHER REQUIREMENT
OF THIS LEASE (NOT HEREINBEFORE IN THIS SECTION 13.01 SPECIFIED) ON THE PART OF
THE LESSEE TO BE PERFORMED OR OBSERVED, AND SUCH FAILURE SHALL CONTINUE FOR
THIRTY (30) DAYS AFTER NOTICE THEREOF FROM LESSOR TO LESSEE AFTER NOTICE THEREOF
FROM LESSOR TO LESSEE PROVIDED, HOWEVER, THAT SUCH NOTICES SHALL BE REQUIRED BY
LESSOR ONLY FOUR (4) TIMES IN ANY CALENDAR YEAR;

 

then upon the happening of any one or more of the aforementioned events of
default, and the expiration of the period of time prescribed in any such notice,
Lessor shall have the right, then or at any time thereafter, and while such
default or defaults shall continue, to give Lessee written notice of Lessor’s
intention to terminate this Lease on a date specified in such notice, which date
shall not be less than ten (10) days after the date of giving of such notice,
and on the date specified in such notice Lessee’s right to possession of the
Demised Premises shall cease and Lessee shall peaceably and quietly yield to and
surrender to Lessor the Demised Premises and Improvements located thereon and
this Lease shall thereupon be terminated and all of the right, title and
interest of the Lessee hereunder and in the Demised Premises and Improvements
shall wholly cease and expire in the same manner and with the same force and
effect as if the date of expiration of such ten (10) day period were the date
originally specified herein for the expiration of this Lease and the Demised
Term, and the Lessee shall then quit and surrender the Demised Premises and
Improvements to the Lessor, but the Lessee shall remain liable as hereinafter
provided.

 


SECTION 13.02.        IN THE EVENT OF ANY TERMINATION OF THIS LEASE AS IN
SECTION 13.01 ABOVE PROVIDED OR AS OTHERWISE PERMITTED BY LAW, OR IF AN EVENT OF
DEFAULT SHALL CONTINUE BEYOND THE EXPIRATION OF ANY GRACE PERIOD ABOVE PROVIDED
FOR, LESSOR MAY AVAIL ITSELF OF ANY AND ALL REMEDIES AVAILABLE AT LAW INCLUDING,
BUT NOT LIMITED TO ENTERING UPON THE DEMISED PREMISES AND IMPROVEMENTS, AND
HAVING, REPOSSESSING AND ENJOYING THE SAME BY SUMMARY PROCEEDINGS, EJECTMENT OR
OTHERWISE, AND IN ANY SUCH EVENT NEITHER LESSEE NOR ANY PERSON CLAIMING THROUGH
OR UNDER LESSEE BY VIRTUE OF ANY STATUTE OR OF AN ORDER OF ANY COURT SHALL BE
ENTITLED TO POSSESSION OR TO REMAIN IN POSSESSION OF THE DEMISED PREMISES BUT
SHALL FORTHWITH QUIT AND SURRENDER THE DEMISED PREMISES AND IMPROVEMENTS. LESSOR
SHALL INCUR NO LIABILITY TO ANY PERSON FOR OR BY REASON OF ANY SUCH ENTRY,
REPOSSESSION OR REMOVAL OF LESSEE OR ANY PERSON CLAIMING THROUGH OR UNDER
LESSEE.

 

18

--------------------------------------------------------------------------------


 


SECTION 13.03.        IN CASE OF ANY SUCH TERMINATION, RE-ENTRY, OR DISPOSSESS
BY SUMMARY PROCEEDINGS, EJECTMENT OR OTHERWISE, THE RENT AND ALL OTHER CHARGES
REQUIRED TO BE PAID BY LESSEE HEREUNDER SHALL THEREUPON BECOME DUE AND PAYABLE
UP TO THE TIME OF SUCH TERMINATION, RE-ENTRY OR DISPOSSESS, AND LESSEE SHALL
ALSO PAY TO LESSOR ALL EXPENSES, REASONABLE ATTORNEYS’ FEES, BROKERAGE
COMMISSIONS, AND ALL OTHER COSTS PAID OR INCURRED BY LESSOR FOR OBTAINING
POSSESSION OF THE DEMISED PREMISES, FOR RESTORING THE DEMISED PREMISES AND
IMPROVEMENTS TO GOOD ORDER AND CONDITION, FOR ALTERING, DECORATING, REPAIRING
AND OTHERWISE PREPARING THE SAME FOR RELETTING, FOR MAINTAINING THE DEMISED
PREMISES AND IMPROVEMENTS AND FOR RELETTING THE SAME, AND FOR DAMAGES FOR LOSS
OF RENTALS FROM THE DEMISED PREMISES AND IMPROVEMENTS THROUGH THE DEMISED TERM.


 


SECTION 13.04.        THE RIGHT OF LESSOR TO RECOVER FROM LESSEE THE AMOUNTS
HEREINABOVE PROVIDED FOR SHALL SURVIVE THE ISSUANCE OF ANY ORDER FOR POSSESSION
OR OTHER CANCELLATION OR TERMINATION HEREOF, AND LESSEE HEREBY EXPRESSLY WAIVES
ANY DEFENSE THAT MIGHT BE PREDICATED UPON THE ISSUANCE OF SUCH ORDER FOR
POSSESSION OR OTHER CANCELLATION OR TERMINATION HEREOF. LESSEE HEREBY EXPRESSLY
WAIVES SERVICE OF ANY NOTICE OF INTENTION TO RE-ENTER THAT MAY BE REQUIRED BY
LAW. LESSEE, FOR ITSELF AND ANY AND ALL PERSONS CLAIMING THROUGH OR UNDER
LESSEE, INCLUDING ITS CREDITORS, UPON THE TERMINATION OF THIS LEASE AND OF THE
DEMISED TERM IN ACCORDANCE WITH THE TERMS HEREOF, OR IN THE EVENT OF ENTRY OF
JUDGMENT FOR THE RECOVERY OF THE POSSESSION OF THE DEMISED PREMISES AND THE
IMPROVEMENTS IN ANY ACTION OR PROCEEDING, OR IF LESSOR SHALL ENTER THE DEMISED
PREMISES AND THE IMPROVEMENTS BY PROCESS OF LAW OR OTHERWISE, HEREBY WAIVES ANY
RIGHT OF REDEMPTION PROVIDED OR PERMITTED BY ANY LAW OR DECISION NOW OR
HEREAFTER IN FORCE, AND DOES HEREBY WAIVE, SURRENDER AND GIVE UP ALL RIGHTS OR
PRIVILEGES WHICH LESSEE MAY OR MIGHT HAVE UNDER AND BY REASON OF ANY PRESENT OR
FUTURE STATUTE, LAW OR DECISION, TO REDEEM THE DEMISED PREMISES AND THE
IMPROVEMENTS OR FOR A CONTINUATION OF THIS LEASE FOR THE TERM HEREBY DEMISED
AFTER HAVING BEEN DISPOSSESSED OR EJECTED THEREFROM BY PROCESS OF LAW, OR
OTHERWISE. LESSEE WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY SUMMARY OR OTHER
JUDICIAL PROCEEDINGS HEREAFTER INSTITUTED BY LESSOR AGAINST LESSEE IN RESPECT TO
THE DEMISED PREMISES AND THE IMPROVEMENTS. THE WORDS “REENTRY” AND “RE-ENTER” AS
USED IN THIS LEASE SHALL NOT BE CONSTRUED AS LIMITED TO THEIR STRICT LEGAL
MEANING.


 


SECTION 13.05.        ANYTHING IN THIS ARTICLE THIRTEEN TO THE CONTRARY
NOTWITHSTANDING, IT IS EXPRESSLY UNDERSTOOD THAT, WITH RESPECT TO ANY EVENT OF
DEFAULT WITHIN THE PURVIEW OF SUBDIVISION (VI) OF SECTION 13.01 HEREOF, IF SUCH
EVENT OF DEFAULT IS OF SUCH A NATURE THAT IT CANNOT, WITH DUE DILIGENCE, BE
CURED WITHIN A PERIOD OF THIRTY (30) DAYS, LESSOR SHALL NOT BE ENTITLED TO
RE-ENTER THE DEMISED PREMISES AND THE IMPROVEMENTS OR SERVE A NOTICE OF
TERMINATION UPON LESSEE, AS PROVIDED IN SAID SECTION 13.01, NOR SHALL THE SAME
BE REGARDED AS AN EVENT OF DEFAULT FOR ANY OF THE PURPOSES OF THIS LEASE, IF
LESSEE SHALL HAVE COMMENCED THE CURING OF SUCH DEFAULT WITHIN THE PERIOD OF
THIRTY (30) DAYS REFERRED TO IN SAID SUBDIVISION (VI), AND SO LONG AS LESSEE
SHALL THEREAFTER PROCEED WITH ALL DUE DILIGENCE TO COMPLETE THE CURING OF SUCH
DEFAULT NOT SUSCEPTIBLE OF BEING CURED WITH DUE DILIGENCE WITHIN THIRTY (30)
DAYS, AND THE TIME OF LESSEE WITHIN WHICH TO CURE THE SAME SHALL BE EXTENDED FOR
SUCH PERIOD AS MAY BE NECESSARY TO COMPLETE THE SAME WITH ALL DUE DILIGENCE.

 

19

--------------------------------------------------------------------------------


 


ARTICLE FOURTEEN

CUMULATIVE REMEDIES-WAIVER-ORAL CHANGE


 


SECTION 14.01.        THE SPECIFIED REMEDIES TO WHICH LESSOR MAY RESORT UNDER
THE TERMS OF THIS LEASE ARE CUMULATIVE AND ARE NOT INTENDED TO BE EXCLUSIVE OF
ANY OTHER REMEDIES OR MEANS OF REDRESS TO WHICH LESSOR MAY BE LAWFULLY ENTITLED
IN CASE OF ANY BREACH OR THREATENED BREACH BY LESSEE OF ANY PROVISION OF THIS
LEASE.


 


SECTION 14.02.        THE FAILURE OF LESSOR TO INSIST IN ANY ONE OR MORE CASES
UPON THE STRICT PERFORMANCE OF ANY OF THE TERMS, COVENANTS, CONDITIONS,
PROVISIONS OR AGREEMENTS OF THIS LEASE OR TO EXERCISE ANY OPTION HEREIN
CONTAINED SHALL NOT BE CONSTRUED AS A WAIVER OR A RELINQUISHMENT FOR THE FUTURE
OF ANY SUCH TERM, COVENANT, CONDITION, PROVISION, AGREEMENT OR OPTION. A RECEIPT
AND ACCEPTANCE BY LESSOR OF RENT OR ANY OTHER PAYMENT, OR THE ACCEPTANCE OF
PERFORMANCE OF ANY THING REQUIRED BY THIS LEASE TO BE PERFORMED, WITH KNOWLEDGE
OF THE BREACH OF ANY TERM, COVENANT, CONDITION, PROVISION OR AGREEMENT OF THIS
LEASE, SHALL NOT BE DEEMED A WAIVER OF SUCH BREACH, NOR SHALL ANY SUCH
ACCEPTANCE OF RENT IN A LESSER AMOUNT THAN IS HEREIN PROVIDED FOR (REGARDLESS OF
ANY ENDORSEMENT ON ANY CHECK, OR ANY STATEMENT IN ANY LETTER ACCOMPANYING ANY
PAYMENT OF RENT) OPERATE OR BE CONSTRUED EITHER AS AN ACCORD AND SATISFACTION OR
IN ANY MANNER OTHER THAN AS PAYMENT ON ACCOUNT OF THE EARLIEST RENT THEN UNPAID
BY LESSEE, AND NO WAIVER BY LESSOR OF ANY TERM, COVENANT, CONDITION, PROVISION
OR AGREEMENT OF THIS LEASE SHALL BE DEEMED TO HAVE BEEN MADE UNLESS EXPRESSED IN
WRITING AND SIGNED BY LESSOR.


 


SECTION 14.03.        IN ADDITION TO THE OTHER REMEDIES IN THIS LEASE PROVIDED,
LESSOR SHALL BE ENTITLED TO THE RESTRAINT BY INJUNCTION OF ANY VIOLATION OR
ATTEMPTED OR THREATENED VIOLATION, OF ANY OF THE TERMS, COVENANTS, CONDITIONS,
PROVISIONS OR AGREEMENTS OF THIS LEASE.


 


SECTION 14.04.        THIS LEASE SHALL NOT BE AFFECTED BY ANY LAWS, ORDINANCES
OR REGULATIONS, WHETHER FEDERAL, STATE, COUNTY, CITY, MUNICIPAL OR OTHERWISE,
WHICH MAY BE ENACTED OR BECOME EFFECTIVE FROM AND AFTER THE DATE OF THIS LEASE
AFFECTING OR REGULATING OR ATTEMPTING TO AFFECT OR REGULATE THE RENT HEREIN
RESERVED OR CONTINUING IN OCCUPANCY LESSEE OR ANY SUBLESSEES OR ASSIGNEES OF
LESSEE’S INTEREST IN THE DEMISED PREMISES AND IMPROVEMENTS BEYOND THE DATES OF
TERMINATION OF THEIR RESPECTIVE LEASES, OR OTHERWISE.


 


SECTION 14.05.        THIS LEASE MAY NOT BE CHANGED ORALLY, BUT ONLY BY
AGREEMENT IN WRITING SIGNED BY THE PARTY AGAINST WHOM ENFORCEMENT OF THE CHANGE,
MODIFICATION OR DISCHARGE IS SOUGHT OR BY ITS AGENT.


 


ARTICLE FIFTEEN

QUIET ENJOYMENT


 


SECTION 15.01.        LESSOR COVENANTS THAT SO LONG AS LESSEE SHALL PAY THE RENT
PROVIDED FOR HEREIN AND SHALL KEEP, OBSERVE AND PERFORM ALL OF THE OTHER
COVENANTS OF THIS LEASE, AND SUBJECT TO THE PROVISIONS OF SECTIONS 4.05 AND
4.06, LESSEE SHALL AND MAY PEACEABLY AND QUIETLY HAVE, HOLD AND ENJOY THE
DEMISED PREMISES AND IMPROVEMENTS FOR THE DEMISED TERM AFORESAID FREE OF
INTERFERENCE FROM LESSOR OR THOSE CLAIMING THROUGH OR UNDER LESSOR. THIS
COVENANT SHALL BE

 

20

--------------------------------------------------------------------------------


 


CONSTRUED AS RUNNING WITH THE LAND TO AND AGAINST SUBSEQUENT OWNERS AND
SUCCESSORS IN INTEREST, AND IS NOT, NOR SHALL IT OPERATE OR BE CONSTRUED AS, A
PERSONAL COVENANT OF LESSOR, EXCEPT TO THE EXTENT OF LESSOR’S INTEREST IN SAID
DEMISED PREMISES AND ONLY SO LONG AS SUCH INTEREST SHALL CONTINUE, AND
THEREAFTER THIS COVENANT SHALL BE BINDING ONLY UPON SUCH SUBSEQUENT OWNERS AND
SUCCESSORS IN INTEREST, TO THE EXTENT OF THEIR RESPECTIVE INTERESTS, AS AND WHEN
THEY SHALL ACQUIRE THE SAME, AND ONLY SO LONG AS THEY SHALL RETAIN SUCH
INTEREST.


 


ARTICLE SIXTEEN

SURRENDER OF DEMISED PREMISES


 


SECTION 16.01.        EXCEPT AS OTHERWISE PROVIDED IN THIS LEASE, LESSEE SHALL,
UPON THE EXPIRATION OR TERMINATION OF THIS LEASE FOR ANY REASON WHATSOEVER,
SURRENDER TO LESSOR THE DEMISED PREMISES AND THE IMPROVEMENTS, TOGETHER WITH ALL
ALTERATIONS AND REPLACEMENTS THEREOF THEN ON THE DEMISED PREMISES, IN GOOD
ORDER, CONDITION AND REPAIR, EXCEPT FOR REASONABLE WEAR AND TEAR. TITLE TO ALL
TRADE FIXTURES, FURNITURE AND EQUIPMENT (OTHER THAN BUILDING EQUIPMENT) OF
LESSEE AND ITS PERMITTED SUBLESSEES INSTALLED IN THE DEMISED PREMISES SHALL
REMAIN IN LESSEE AND IN SUCH SUBLESSEE, AND, UPON THE EXPIRATION OR OTHER
TERMINATION OF THIS LEASE, THE SAME MAY AND, UPON DEMAND OF LESSOR, SHALL BE
REMOVED AND ANY RESULTANT DAMAGE TO THE DEMISED PREMISES OR THE IMPROVEMENTS
SHALL BE REPAIRED, BY AND AT THE EXPENSE OF LESSEE.  ANY OF THE FOREGOING WHICH
SHALL REMAIN ON THE DEMISED PREMISES AT THE END OF THE DEMISED TERM SHALL BE
DEEMED TO BE ABANDONED PROPERTY.  LESSOR OR LESSOR’S AGENTS SHALL HAVE THE RIGHT
TO PLACE NOTICES ON THE DEMISED PREMISES AT ANY TIME PRIOR TO SIX MONTHS OF THE
EXPIRATION OF THE TERM OF OFFERING THE DEMISED PREMISES FOR LEASE OR FOR SALE.


 


ARTICLE SEVENTEEN

ASSIGNMENT AND SUBLETTING


 


SECTION 17.01.        LESSEE SHALL NOT ASSIGN, SUBLET, MORTGAGE, PLEDGE OR
OTHERWISE ENCUMBER THIS LEASE, WITHOUT THE PRIOR WRITTEN CONSENT OF LESSOR IN
EACH INSTANCE.  IF THIS LEASE SHALL BE ASSIGNED, OR IF THE DEMISED PREMISES OR
ANY PART THEREOF SHALL BE UNDERLET OR OCCUPIED BY ANYBODY OTHER THAN LESSEE,
LESSOR MAY, BUT SHALL NOT BE OBLIGATED TO, AFTER DEFAULT BY LESSEE BEYOND
APPLICABLE GRACE OR CURE PERIODS, COLLECT RENTS FROM THE ASSIGNEE, UNDERTENANT
OR OCCUPANT, AND APPLY THE NET AMOUNT COLLECTED TO THE RENTS HEREIN RESERVED,
BUT NO ASSIGNMENT, UNDERLETTING, OCCUPANCY OR COLLECTION SHALL BE DEEMED A
WAIVER OF THE PROVISIONS HEREOF, THE ACCEPTANCE OF THE ASSIGNEE, UNDERTENANT OR
OCCUPANT AS LESSEE UNDER THIS LEASE OR A RELEASE OF LESSEE, FROM OBTAINING THE
EXPRESS CONSENT IN WRITING OF LESSOR TO ANY FURTHER ASSIGNMENT OR UNDERLETTING.
IN NO EVENT SHALL ANY PERMITTED SUBLESSEE ASSIGN OR ENCUMBER ITS SUBLEASE OR
FURTHER SUBLET ALL OR ANY PORTION OF ITS SUBLET SPACE, OR OTHERWISE SUFFER OR
PERMIT THE SUBLET SPACE OR ANY PART THEREOF TO BE USED OR OCCUPIED BY OTHERS,
WITHOUT LESSOR’S PRIOR WRITTEN CONSENT IN EACH INSTANCE.


 


SECTION 17.02.        IF LESSEE SHALL DESIRE TO ASSIGN THIS LEASE OR TO SUBLET
ALL OR PART OF THE DEMISED PREMISES, LESSEE SHALL GIVE NOTICE (“TENANT’S
NOTICE”) THEREOF TO LESSOR, WHICH TENANT’S NOTICE SHALL SET FORTH: (A) WITH
RESPECT TO AN ASSIGNMENT OF THIS LEASE, THE APPROXIMATE DATE UPON WHICH LESSEE
DESIRES THE ASSIGNMENT TO BE EFFECTIVE AND ANY CONSIDERATION LESSEE

 

21

--------------------------------------------------------------------------------


 


WOULD RECEIVE UNDER SUCH ASSIGNMENT, (B) WITH RESPECT TO A SUBLET OF ALL OR PART
OF THE DEMISED PREMISES: (I) THE APPROXIMATE DATES UPON WHICH LESSEE DESIRES THE
SUBLEASE TERM TO COMMENCE AND EXPIRE, (II) THE RENTAL RATE AND OTHER MATERIAL
BUSINESS TERMS UPON WHICH LESSEE WOULD SUBLET SUCH PREMISES, AND (III) A
DESCRIPTION OF THE DEMISED PREMISES SHOWING THE PORTION TO BE SUBLET (THE
“SUBLEASE SPACE”), (C) TO THE EXTENT KNOWN, THE NAME AND ADDRESS OF THE PROPOSED
ASSIGNEE OR SUBTENANT, AND THE NATURE OF ITS BUSINESS AND ITS PROPOSED USE OF
THE DEMISED PREMISES (IT BEING UNDERSTOOD THAT LESSEE NEED NOT HAVE IDENTIFIED A
PROPOSED ASSIGNEE OR SUBTENANT AT THE TIME OF THE GIVING OF TENANT’S NOTICE),
(D) A COPY OF THE PROPOSED FORM OF ASSIGNMENT OR SUBLEASE AND ANY OTHER
AGREEMENTS RELATING THERETO, AND IF THE PROPOSED TRANSACTION IS AN ASSIGNMENT OF
THIS LEASE, TENANT’S NOTICE SHALL BE DEEMED AN OFFER FROM LESSEE TO LESSOR
WHEREBY LESSOR MAY, AT ITS OPTION TERMINATE THIS LEASE. SAID OPTION MAY BE
EXERCISED BY LESSOR BY NOTICE GIVEN TO LESSEE AT ANY TIME WITHIN TWENTY (20)
SAYS AFTER TENANT’S NOTICE HAS BEEN GIVEN BY LESSEE TO LESSOR, AND DURING SUCH
TWENTY-DAY PERIOD, LESSOR SHALL NOT ASSIGN THIS LEASE NOR SUBLET THE SUBLEASE
SPACE TO ANY PERSON OTHER THAN LESSOR.


 


SECTION 17.03.        IF LESSOR EXERCISES ITS OPTION TO TERMINATE THIS LEASE
PURSUANT TO SECTION 17.02 HEREOF, THIS LEASE SHALL END AND EXPIRE ON THE DATE
THAT SUCH ASSIGNMENT WAS TO BE EFFECTIVE, AS IF SUCH DATE WERE THE SCHEDULED
TERMINATION DATE OF THIS LEASE, AND RENT AND ADDITIONAL RENT DUE HEREUNDER SHALL
BE PAID AND APPORTIONED TO SUCH DATE. IN SUCH EVENT, LESSOR AND LESSEE, UPON
REQUEST OF EITHER PARTY, SHALL ENTER INTO AN AGREEMENT RATIFYING AND CONFIRMING
SUCH TERMINATION.


 


SECTION 17.04.        IN THE EVENT LESSOR DOES NOT EXERCISE ITS OPTION TO
TERMINATE PURSUANT TO SECTION 17.02 ABOVE, THEN, AS A CONDITION TO LESSOR’S
AGREEMENT TO CONSIDER LESSEE’S PROPOSED ASSIGNMENT OR SUBLETTING, LESSEE SHALL
FURNISH TO LESSOR, TO THE EXTENT NOT PREVIOUSLY DELIVERED: (I) A STATEMENT
SETTING FORTH IN REASONABLE DETAIL THE IDENTITY OF THE PROPOSED ASSIGNEE OR
SUBTENANT, THE NATURE OF ITS BUSINESS AND ITS PROPOSED USE OF THE DEMISED
PREMISES, AND (II) CURRENT FINANCIAL INFORMATION WITH RESPECT TO THE PROPOSED
ASSIGNEE OR SUBTENANT, INCLUDING, WITHOUT LIMITATION, ITS MOST RECENT FINANCIAL
REPORT. LESSOR’S CONSENT TO THE PROPOSED ASSIGNMENT OR SUBLEASE SHALL NOT BE
UNREASONABLY WITHHELD OR DELAYED, PROVIDED AND UPON CONDITION THAT:


 


(A)           THE PROPOSED ASSIGNEE OR SUBTENANT IS A REPUTABLE PERSON OR ENTITY
OF GOOD CHARACTER AND WITH SUFFICIENT FINANCIAL NET WORTH CONSIDERING THE
RESPONSIBILITY INVOLVED, WHICH FINANCIAL NET WORTH SHALL NOT BE LESS THAN THAT
OF LESSEE AS OF THE DATE HEREOF, AND LESSOR HAS BEEN FURNISHED WITH REASONABLE
PROOF THEREOF;


 


(B)           THE FORM OF THE PROPOSED SUBLEASE OR INSTRUMENT OF ASSIGNMENT
SHALL BE REASONABLY SATISFACTORY TO LESSOR AND SHALL COMPLY WITH THE APPLICABLE
PROVISIONS OF THIS ARTICLE 17, AND LESSEE SHALL DELIVER A TRUE AND COMPLETE
ORIGINAL, FULLY EXECUTED COUNTERPART OF SUCH SUBLEASE OR INSTRUMENT OF
ASSIGNMENT AND ASSUMPTION TO LESSOR PROMPTLY UPON THE EXECUTION AND DELIVERY
THEREOF;


 


(C)           THE RENTAL AND OTHER MATERIAL TERMS AND CONDITIONS OF THE
ASSIGNMENT OR SUBLEASE ARE SUBSTANTIALLY THE SAME AS THOSE CONTAINED IN TENANT’S
NOTICE (WITH NO VARIANCE IN BASIC ECONOMIC TERMS OF GREATER THAN 3% FROM THOSE
SET FORTH IN THE TENANT’S NOTICE AND IN THE EVENT OF SUCH A GREATER VARIANCE,
LESSOR SHALL HAVE A RENEWED RIGHT TO TERMINATE THIS LEASE AS PROVIDED IN
SECTION 17.02 ABOVE); AND

 

22

--------------------------------------------------------------------------------


 


(D)           LESSEE AND ITS PROPOSED SUBTENANT OR ASSIGNEE, AS THE CASE MAY BE,
SHALL EXECUTE AND DELIVER TO LANDLORD AN AGREEMENT, IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO LESSOR, SETTING FORTH THE TERMS AND CONDITIONS UPON
WHICH LESSOR SHALL HAVE GRANTED ITS CONSENT TO SUCH ASSIGNMENT AND ASSUMPTION OR
SUBLETTING, AND THE AGREEMENT OF LESSEE AND SUCH SUBTENANT OR ASSIGNEE, AS THE
CASE MAY BE, TO BE BOUND BY THE PROVISIONS OF THIS ARTICLE 17.


 


SECTION 17.05.        EACH SUBLETTING PURSUANT TO THIS ARTICLE SHALL BE SUBJECT
TO ALL OF THE COVENANTS, AGREEMENTS, TERMS, PROVISIONS AND CONDITIONS CONTAINED
IN THIS LEASE.  NOTWITHSTANDING ANY SUCH SUBLETTING TO ANY OTHER SUBTENANT
AND/OR ACCEPTANCE OF RENT OR ADDITIONAL RENT BY LESSOR FROM ANY SUBLESSEE,
LESSEE SHALL AND WILL REMAIN FULLY LIABLE FOR THE PAYMENT OF RENT AND ADDITIONAL
RENT DUE AND TO BECOME DUE HEREUNDER AND FOR THE PERFORMANCE OF ALL THE
COVENANTS, AGREEMENTS, TERMS, PROVISIONS AND CONDITIONS CONTAINED IN THIS LEASE
ON THE PART OF LESSEE TO BE PERFORMED AND ALL ACTS AND OMISSIONS OF ANY
SUBTENANT PERMITTED HEREUNDER WHICH SHALL BE IN VIOLATION OF ANY OF THE
OBLIGATIONS OF THIS LEASE, AND ANY SUCH VIOLATION SHALL BE DEEMED TO BE A
VIOLATION BY LESSEE.


 


SECTION 17.06.        AFTER AN ASSIGNMENT OR SUBLETTING PERMITTED UNDER THIS
LEASE, NO OTHER AND FURTHER ASSIGNMENT OR SUBLETTING OF THE DEMISED PREMISES BY
ANY PERSON CLAIMING THROUGH OR UNDER LESSEE SHALL OR WILL BE MADE EXCEPT UPON
COMPLIANCE WITH AND SUBJECT TO THE PROVISIONS OF THIS ARTICLE.


 


SECTION 17.07.        IN THE EVENT THAT (A) LESSOR FAILS TO EXERCISE ITS OPTION
UNDER SECTION 17.02 HEREOF AND CONSENTS TO A PROPOSED ASSIGNMENT OR SUBLEASE,
AND (B) LESSEE FAILS TO EXECUTE AND DELIVER THE ASSIGNMENT OR SUBLEASE TO WHICH
LESSOR CONSENTED WITHIN ONE HUNDRED TWENTY (120) DAYS AFTER THE GIVING OF SUCH
CONSENT, THEN, LESSEE SHALL AGAIN COMPLY WITH ALL THE PROVISIONS AND CONDITIONS
OF SECTION 17.02 HEREOF BEFORE ASSIGNING THIS LEASE OR SUBLETTING ALL OR PART OF
THE DEMISED PREMISES.


 


SECTION 17.08.        WITH RESPECT TO EACH AND EVERY SUBLEASE OR SUBLETTING
AUTHORIZED BY LESSOR UNDER THE PROVISIONS OF THIS LEASE IT IS FURTHER AGREED:


 


(A)           NO SUBLEASE SHALL BE VALID, AND NO SUBTENANT SHALL TAKE POSSESSION
OF THE DEMISED PREMISES OR ANY PART THEREOF, UNTIL AN EXECUTED COUNTERPART OF
SUCH SUBLEASE HAS BEEN DELIVERED TO LESSOR AND APPROVED IN WRITING BY LESSOR;
AND


 


(B)           EACH SUBLEASE SHALL BE SUBJECT AND SUBORDINATE TO THIS LEASE AND
TO THE MATTERS TO WHICH THIS LEASE IS OR SHALL BE SUBORDINATE, AND EACH
SUBTENANT BY ENTERING INTO A SUBLEASE IS DEEMED TO HAVE AGREED THAT IN THE EVENT
OF TERMINATION, RE-ENTRY OR DISPOSSESSION BY LESSOR UNDER ARTICLE 13 OF THIS
LEASE OR APPLICABLE LAW, LESSOR MAY, AT ITS OPTION, TAKE OVER ALL OF THE RIGHT,
TITLE AND INTEREST OF LESSEE, AS SUBLANDLORD, UNDER SUCH SUBLEASE, AND SUCH
SUBTENANT SHALL ATTORN TO LESSOR PURSUANT TO THE THEN EXECUTORY PROVISIONS OF
SUCH SUBLEASE, EXCEPT THAT LESSOR SHALL NOT (I) BE LIABLE FOR ANY PREVIOUS ACT
OR OMISSION OF LESSEE UNDER SUCH SUBLEASE, (II) BE SUBJECT TO ANY COUNTERCLAIM,
OFFSET OR DEFENSE, NOT EXPRESSLY PROVIDED IN SUCH SUBLEASE, WHICH THERETOFORE
ACCRUED TO SUCH SUBTENANT AGAINST LESSEE, (III) BE BOUND BY ANY PREVIOUS
PREPAYMENT OF MORE THAN ONE MONTH’S RENT OR ADDITIONAL RENT, OR (IV) BE
OBLIGATED TO PERFORM ANY WORK IN THE SUBLEASED

 

23

--------------------------------------------------------------------------------


 


SPACE, AND THE SUBTENANT SHALL EXECUTE AND CONFIRM SUCH ATTORNMENT. THE
PROVISIONS OF THIS ARTICLE 17 SHALL BE SELF-OPERATION AND NO FURTHER INSTRUMENT
SHALL BE REQUIRED TO GIVE EFFECT TO THIS PROVISION.


 


SECTION 17.09.        FOR THE PURPOSES OF THIS LEASE, THE TERM “PROFIT” MEANS
ANY RENTS, ADDITIONAL CHARGES OR OTHER CONSIDERATION PAID UNDER THE SUBLEASE TO
LESSEE BY THE SUBLESSEE WHICH IS IN EXCESS OF RENT AND ADDITIONAL RENT ACCRUING
DURING THE TERM OF THE SUBLEASE IN RESPECT OF THE SUBLEASED SPACE (AT THE RATE
PER SQUARE FOOT PAYABLE BY LESSEE HEREUNDER) PURSUANT TO THE TERMS HEREOF
(INCLUDING, BUT NOT LIMITED TO, SUMS PAID FOR THE SALE OR RENTAL OF LESSEE’S
FIXTURES, LEASEHOLD IMPROVEMENTS, EQUIPMENT, FURNITURE OR OTHER PERSONAL
PROPERTY, WHICH ARE IN EXCESS OF, IN THE CASE OF THE SALE OR LEASE OF EQUIPMENT,
FURNITURE AND FURNISHINGS, THE THEN FAIR MARKET VALUE THEREOF, WHICH SHALL BE
PRESUMED TO BE THE NET UNAMORTIZED OR UNDEPRECIATED COST THEREOF DETERMINED ON
THE BASIS OF LESSEE’S FEDERAL INCOME TAX RETURNS), LESS EXPENSES REASONABLY AND
ACTUALLY INCURRED BY LESSEE ON ACCOUNT OF BROKERAGE COMMISSIONS, OUT-OF-POCKET
LEGAL FEES AND DISBURSEMENTS PAID TO THIRD PARTIES, ARCHITECTURAL FEES,
ALTERATION EXPENSES, ADVERTISING COSTS AND FREE RENT OR OTHER CONCESSIONS IN
CONNECTION WITH SUCH SUBLEASE.  AS FURTHER CONSIDERATION FOR ANY SUBLETTING OR
ASSIGNMENT APPROVED BY LESSOR, FIFTY PERCENT (50%) OF ALL PROFIT SHALL BE PAID
TO LESSOR WHEN PAID BY THE SUBLESSEE OR ASSIGNEEE TO THE LESSEE.  LESSEE SHALL
FURNISH TO LESSOR, UPON REQUEST, A STATEMENT SETTING FORTH THE BASIS ON WHICH
PROFIT IS CALCULATED AND SHALL GRANT LESSOR THE RIGHT TO INSPECT BOOKS AND
RECORDS RELATING TO PROFIT.


 


SECTION 17.10.        NOTWITHSTANDING ANYTHING TO THE CONTRARY SET FORTH IN THIS
ARTICLE 17:


 

(I)            TENANT SHALL HAVE THE RIGHT TO PERMIT PARTIES AND ENTITIES WHICH
ARE AFFILIATED WITH, OR RELATED TO LESSEE TO OCCUPY AND USE PORTIONS OF THE
DEMISED PREMISES FOR THE USES CONTEMPLATED BY THIS LEASE WITHOUT LESSOR’S
CONSENT.  A LIST OF CURRENT AFFILIATED PARTIES OR ENTITIES IS SET FORTH IN
SCHEDULE C HERETO ALTHOUGH ADDITIONAL PARTIES OR ENTITIES MAY BE ADDED WHICH ARE
BONA FIDE AFFILIATES OF LESSEE OR OTHERWISE RELATED THERETO; AND

 

(II)           A SALE OR TRANSFER OF ALL, OR SUBSTANTIALLY ALL, OF THE STOCK OF
THE LESSEE OR ALL, OR SUBSTANTIALLY ALL, OF THE ASSETS OF LESSEE IN CONNECTION
WITH, IN EITHER CASE, A TRANSFER, SALE OR MERGER OF THE BUSINESS ACTIVITIES OF
LESSEE SHALL NOT CONSTITUTE A TRANSFER SUBJECT TO THE PROVISIONS OF THIS
ARTICLE 17.

 


SECTION 17.11.        ANY ASSIGNMENT OR TRANSFER PERMITTED HEREUNDER SHALL BE
MADE ONLY IF, AND SHALL NOT BE EFFECTIVE UNTIL, THE ASSIGNEE SHALL EXECUTE,
ACKNOWLEDGE AND DELIVER TO LESSOR AN AGREEMENT, IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO LESSOR, WHEREBY THE ASSIGNEE SHALL ASSUME THE OBLIGATIONS OF
THIS LEASE ON THE PART OF THE LESSEE TO BE PERFORMED OR OBSERVED.  SECTION 17.06
SHALL CONTINUE IN EFFECT AS TO ANY SUCH ASSIGNEE.


 


ARTICLE EIGHTEEN

ENTIRE AGREEMENT


 


SECTION 18.01.        IT IS EXPRESSLY UNDERSTOOD AND AGREED BY AND BETWEEN THE
PARTIES HERETO THAT THIS LEASE SETS FORTH ALL THE PROMISES, AGREEMENTS,
CONDITIONS AND UNDERSTANDINGS BETWEEN

 

24

--------------------------------------------------------------------------------


 


LESSOR AND LESSEE WITH RESPECT TO THE DEMISED PREMISES, AND THAT THERE ARE NO
PROMISES, AGREEMENTS, CONDITIONS OR UNDERSTANDINGS, EITHER ORAL OR WRITTEN,
BETWEEN THEM OTHER THAN AS ARE HEREIN SET FORTH. IT IS FURTHER UNDERSTOOD AND
AGREED THAT NO SUBSEQUENT ALTERATION, AMENDMENT, CHANGE OR ADDITION TO THIS
LEASE SHALL BE BINDING UPON LESSOR OR LESSEE UNLESS REDUCED TO WRITING AND
SIGNED BY THEM.


 


ARTICLE NINETEEN

EXCAVATIONS ON ADJOINING PROPERTY


 


SECTION 19.01.        IF ANY EXCAVATION OR OTHER BUILDING OPERATION SHALL BE
ABOUT TO BE MADE OR SHALL BE MADE UPON ANY ADJOINING PREMISES OR STREETS, LESSEE
SHALL PERMIT ANY THIRD PERSONS OBLIGATED BY LAW TO PROTECT THE DEMISED PREMISES
AND IMPROVEMENTS, AND THEIR RESPECTIVE REPRESENTATIVES, TO ENTER UPON THE
DEMISED PREMISES AND IMPROVEMENTS AND SHORE THE FOUNDATIONS AND WALLS THEREOF
AND TO DO ANY OTHER ACT OR THING NECESSARY FOR THE SAFETY OR PRESERVATION OF THE
DEMISED PREMISES AND IMPROVEMENTS, SUBJECT TO SUCH REASONABLE CONDITIONS,
INCLUDING INSURANCE AND INDEMNITIES, AS LESSEE SHALL IMPOSE UPON SUCH THIRD
PERSONS AND LESSOR SHALL RECEIVE COPIES OF ALL OF THE FOREGOING.


 


ARTICLE TWENTY

INTENTIONALLY OMMITTED


 


ARTICLE TWENTY-ONE

ESTOPPEL CERTIFICATES


 


SECTION 21.01.        LESSEE AGREES AT ANY TIME AND FROM TIME TO TIME, BUT NOT
MORE FREQUENTLY THAN TWICE EACH CALENDAR YEAR, UPON NOT LESS THAN TEN (10) DAYS’
PRIOR REQUEST BY EITHER, TO EXECUTE, ACKNOWLEDGE AND DELIVER TO THE PARTY
REQUESTING THE SAME A STATEMENT IN WRITING CERTIFYING THAT THIS LEASE IS
UNMODIFIED AND IS IN FULL FORCE AND EFFECT (OR IF THERE HAVE BEEN MODIFICATIONS
THAT THE SAME IS IN FULL FORCE AND EFFECT AS MODIFIED AND STATING THE
MODIFICATIONS), AND THE DATES TO WHICH THE RENT AND OTHER CHARGES HAVE BEEN PAID
IN ADVANCE, IF ANY, IT BEING INTENDED THAT ANY SUCH STATEMENT DELIVERED PURSUANT
TO THIS ARTICLE MAY BE RELIED UPON BY ANY PROSPECTIVE PURCHASER OR MORTGAGEE OF
THE DEMISED PREMISES.


 


ARTICLE TWENTY-TWO

INTENTIONALLY OMMITTED


 


ARTICLE TWENTY-THREE

NOTICES


 


SECTION 23.01.        NOTICES.  ALL NOTICES OR OTHER WRITTEN COMMUNICATIONS
HEREUNDER SHALL BE DEEMED TO HAVE BEEN PROPERLY GIVEN: (I) UPON DELIVERY, IF
DELIVERED IN PERSON, (II) ONE (1) BUSINESS DAY (DEFINED BELOW) AFTER HAVING BEEN
DEPOSITED FOR OVERNIGHT DELIVERY WITH ANY REPUTABLE OVERNIGHT COURIER SERVICE,
OR (III) THREE (3) BUSINESS DAYS AFTER HAVING BEEN DEPOSITED

 

25

--------------------------------------------------------------------------------


 


IN ANY POST OFFICE OR MAIL DEPOSITORY REGULARLY MAINTAINED BY THE U.S. POSTAL
SERVICE AND SENT BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, RETURN
RECEIPT REQUESTED, ADDRESSED TO LESSOR OR LESSEE AT THEIR RESPECTIVE ADDRESSES
STATED IN THIS LEASE, OR AT SUCH OTHER PLACE AS LESSOR OR LESSEE MAY FROM TIME
TO TIME DESIGNATE BY A WRITTEN NOTICE TO THE OTHER.  COPIES OF ALL NOTICES OR
OTHER COMMUNICATIONS TO LESSOR AND LESSEE SHALL ALSO BE GIVEN, IN THE MANNER
PROVIDED ABOVE, AS FOLLOWS:

 

If to Lessor, a copy to:

Farer Fersko, a Professional Association

 

600 South Avenue

 

P.O. Box 580
Westfield, New Jersey 07091

 

Attention:  Jack Fersko, Esq.

 

Facsimile:  (908) 789-8660

 

Telephone: (908) 789-8550

 

If to Lessee, a copy to:

Stroock & Stroock & Lavan LLP

 

180 Maiden Lane

 

New York, New York 10038-4982

 

Attention:  Real Estate Department

 

Facsimile:  212-806-6006

 

Telephone: 212-806-5400

 

For purposes hereof, “Business Day” shall mean a day on which commercial banks
are not authorized or required by law to close in New York, New York.

 


ARTICLE TWENTY-FOUR

INVALIDITY OF PARTICULAR PROVISIONS


 


SECTION 24.01.        IF ANY TERM OR PROVISION OF THIS LEASE OR THE APPLICATION
THEREOF TO ANY PERSON OR CIRCUMSTANCE SHALL TO ANY EXTENT BE INVALID OR
UNENFORCEABLE, THE REMAINDER OF THIS LEASE, OR THE APPLICATION OF SUCH TERM OR
PROVISION TO PERSONS OR CIRCUMSTANCES OTHER THAN THOSE AS TO WHICH IT IS INVALID
OR UNENFORCEABLE, SHALL NOT BE AFFECTED THEREBY, AND EACH TERM OF THIS LEASE
SHALL BE VALID AND BE ENFORCED TO THE FULLEST EXTENT PERMITTED BY LAW.


 


ARTICLE TWENTY-FIVE

INTENTIONALLY OMMITTED


 


ARTICLE TWENTY-SIX

HAZARDOUS SUBSTANCES


 


SECTION 26.01.        IN ADDITION TO THE PROVISIONS OF ARTICLE 4 HEREOF, LESSEE
COVENANTS AND AGREES THAT: (A) ALL USES AND OPERATIONS ON OR OF THE DEMISED
PREMISES AND IMPROVEMENTS (INCLUDING, WITHOUT LIMITATION, THE TANKS (DEFINED
BELOW)), BY LESSEE OR ANY OTHER PERSON OR

 

26

--------------------------------------------------------------------------------


 


ENTITY, SHALL BE IN COMPLIANCE WITH ALL ENVIRONMENTAL LAWS (DEFINED BELOW) AND
PERMITS ISSUED PURSUANT THERETO; (B) THERE SHALL BE NO RELEASES (DEFINED BELOW)
OF HAZARDOUS SUBSTANCES (DEFINED BELOW) IN, ON, UNDER OR FROM THE DEMISED
PREMISES OR IMPROVEMENTS BY LESSEE OR ANYONE CONTROLLED BY, CONTROLLING OR UNDER
COMMON CONTROL WITH LESSEE; AND (C) LESSEE SHALL KEEP THE DEMISED PREMISES FREE
AND CLEAR OF ALL LIENS AND OTHER ENCUMBRANCES IMPOSED PURSUANT TO ANY
ENVIRONMENTAL LAWS, WHETHER DUE TO ANY ACT OR OMISSION OF LESSEE OR ANY OTHER
PERSON OR ENTITY.  LESSEE SHALL NOTIFY LESSOR IN WRITING OF (I) ANY RELEASES OR
THREATENED RELEASES OF HAZARDOUS SUBSTANCES IN, ON, UNDER, FROM OR MIGRATING
TOWARDS THE DEMISED PREMISES OR IMPROVEMENTS; (II) ANY NON-COMPLIANCE WITH ANY
ENVIRONMENTAL LAWS RELATED IN ANY WAY TO THE DEMISED PREMISES OR IMPROVEMENTS;
(III) ANY REQUIRED OR PROPOSED REMEDIATION (DEFINED BELOW) OF HAZARDOUS
SUBSTANCES RELATING TO THE DEMISED PREMISES OR IMPROVEMENTS; AND (IV) ANY
WRITTEN OR ORAL NOTICE OR OTHER COMMUNICATION OF WHICH ANY LESSEE BECOMES AWARE
FROM ANY SOURCE WHATSOEVER (INCLUDING BUT NOT LIMITED TO A GOVERNMENTAL
AUTHORITY) RELATING IN ANY WAY TO HAZARDOUS SUBSTANCES OR REMEDIATION THEREOF,
POSSIBLE LIABILITY OF ANY PERSON OR ENTITY PURSUANT TO ANY ENVIRONMENTAL LAW,
OTHER ENVIRONMENTAL CONDITIONS IN CONNECTION WITH THE DEMISED PREMISES OR
IMPROVEMENTS, OR ANY ACTUAL OR POTENTIAL ADMINISTRATIVE OR JUDICIAL PROCEEDINGS
IN CONNECTION WITH ANYTHING REFERRED TO IN THIS LEASE.  LESSEEE SHALL NOT
COMMENCE REMEDIATION ACTIONS AT THE DEMISED PREMISES (EXCEPT IN AN EMERGENCY)
PRIOR TO (I) OBTAINING ALL NECESSARY PERMITS, REGISTRATIONS, LICENSES,
CERTIFICATES AND APPROVALS FROM ALL GOVERNMENTAL AUTHORITIES REQUIRED PURSUANT
TO LAW, INCLUDING WITHOUT LIMITATION IF NECESSARY, AIR POLLUTION CONTROL PERMITS
AND WATER POLLUTION DISCHARGE ELIMINATION SYSTEM PERMITS; AND (II) DELIVERING A
COPY OF EACH TO LESSOR.  REMEDIATION SHALL NOT INCLUDE ANY ENGINEERING OR
INSTITUTIONAL CONTROLS (OTHER THAN AN EXISTING BUILDING OR A PARKING LOT PAVING
AS A CAP), USE RESTRICTIONS OR SIGNAGE; PROVIDED, HOWEVER, THAT ANY REQUIRED
REMEDIATION SHALL BE ONLY TO THE EXTENT REQUIRED FOR COMMERCIAL USE.  LESSOR
AGREES TO ADVISE LESSOR OF ANY MEETINGS SCHEDULED WITH ANY GOVERNMENTAL
AUTHORITIES RELATING TO ENVIRONMENTAL LAWS AND TO AFFORD LESSOR THE OPPORTUNITY
TO ATTEND ANY SUCH MEETING.


 


SECTION 26.02.        LESSEE COVENANTS AND AGREES AT ITS SOLE COST AND EXPENSE,
TO PROTECT, DEFEND, INDEMNIFY, RELEASE AND HOLD LESSOR HARMLESS FROM AND AGAINST
ANY AND ALL LOSSES (DEFINED BELOW) IMPOSED UPON OR INCURRED BY OR ASSERTED
AGAINST ANY LESSOR AND DIRECTLY OR INDIRECTLY ARISING OUT OF OR IN ANY WAY
RELATING TO ANY ONE OR MORE OF THE FOLLOWING (EXCEPT TO THE EXTENT THE SAME
RELATE SOLELY TO HAZARDOUS SUBSTANCES FIRST INTRODUCED TO THE DEMISED PREMISES
BY ANYONE OTHER THAN LESSEE OR ITS RESPECTIVE AGENTS OR EMPLOYEES FOLLOWING THE
EXPIRATION OF THE TERM OF THIS LEASE); (A) THE PAST, PRESENT OR FUTURE RELEASE
OF ANY HAZARDOUS SUBSTANCES IN, ON, ABOVE, OR UNDER THE DEMISED PREMISES;
(B) ANY PAST, PRESENT OR THREATENED NON-COMPLIANCE OR VIOLATIONS OF ANY
ENVIRONMENTAL LAWS (OR PERMITS ISSUED PURSUANT TO ANY ENVIRONMENTAL LAW) IN
CONNECTION WITH THE DEMISED PREMISES OR OPERATIONS THEREON; AND (C) ANY LEGAL OR
ADMINISTRATIVE PROCESSES OR PROCEEDINGS OR JUDICIAL PROCEEDINGS IN ANY WAY
CONNECTED WITH ANY MATTER ADDRESSED IN THIS LEASE.


 


SECTION 26.03.        AS USED IN THIS LEASE, THE FOLLOWING TERMS SHALL HAVE THE
FOLLOWING MEANINGS:


 

The term “Hazardous Substances” includes but is not limited to any and all
substances (whether solid, liquid or gas) defined, listed, or otherwise
classified as pollutants, hazardous wastes, hazardous substances, hazardous
materials, extremely hazardous wastes, or words of similar meaning or regulatory
effect under any present or future Environmental Laws or that may

 

27

--------------------------------------------------------------------------------


 

have a negative impact on human health or the environment, including but not
limited to petroleum and petroleum products, asbestos and asbestos-containing
materials, mold, polychlorinated biphenyls, lead, radon, radioactive materials,
flammables and explosives.

 

The term “Environmental Law or Laws” means any present and future federal, state
and local laws, statutes, ordinances, rules, regulations and the like, as well
as common law, relating to protection of human health or the environment,
relating to Hazardous Substances, relating to liability for or costs of
Remediation or prevention of Releases of Hazardous Substances or relating to
liability for or costs of other actual or threatened danger to human health or
the environment.  The term includes, but is not limited to, the following
statutes, as amended, any successor thereto, and any regulations promulgated
pursuant thereto, and any state or local statutes, ordinances, rules,
regulations and the like addressing similar issues:  the Comprehensive
Environmental Response, Compensation and Liability Act; the Emergency Planning
and Community Right-to-Know Act; the Hazardous Substances Transportation Act;
the Resource Conservation and Recovery Act (including but not limited to
Subtitle I relating to underground storage tanks); the Solid Waste Disposal Act;
the Clean Water Act; the Clean Air Act; the Toxic Substances Control Act; the
Safe Drinking Water Act; the Occupational Safety and Health Act; the Federal
Water Pollution Control Act; the Federal Insecticide, Fungicide and Rodenticide
Act; the Endangered Species Act; the National Environmental Policy Act; and the
River and Harbors Appropriation Act.

 

The term “Losses” includes any losses, damages, costs, fees, expenses, claims,
suits, judgments, awards, liabilities (including but not limited to strict
liability), obligations, debts, diminutions in value, fines, penalties, charges,
costs of Remediation (whether or not performed voluntarily), amounts paid in
settlement, litigation costs, attorneys’ fees, engineers’ fees, environmental
consultants’ fees, and investigation costs (including but not limited to costs
for sampling, testing and analysis of soil, water, air, building materials, and
other materials and substances whether solid, liquid or gas), whether or not
incurred in connection with any judicial or administrative proceedings, actions,
claims, suits, judgments or awards.

 

The term “Release” or “Releases” with respect to any Hazardous Substance
includes but is not limited to any release, deposit, discharge, emission,
leaking, leaching, spilling, seeping, migrating, injecting, pumping, pouring,
emptying, escaping, dumping, disposing or other movement of Hazardous
Substances.

 

The term “Remediation” includes but is not limited to any response, remedial,
removal, or corrective action; any activity to clean up, detoxify,
decontaminate, contain or otherwise remediate any Hazardous Substance; any
actions to prevent, cure or mitigate any Release of any Hazardous Substance; any
action to comply with any Environmental Laws or with any permits issued pursuant
thereto; any inspection, investigation, study, monitoring, assessment, audit,
sampling and testing, laboratory or other analysis, or evaluation relating to
any Hazardous Substances.

 


SECTION 26.04.        LESSEE SHALL PERMIT LESSOR, AND THE AUTHORIZED
REPRESENTATIVES OF LESSOR, TO ENTER THE DEMISED PREMISES DURING BUSINESS HOURS
AT REASONABLE TIMES UPON REASONABLE ADVANCE NOTICE FOR THE PURPOSE OF CONFIRMING
COMPLIANCE WITH SECTION 26.01 ABOVE.  LESSOR MAY, AT LESSOR’S SOLE COST AND
EXPENSE, CONDUCT A NEW OR UPDATED ENVIRONMENTAL INSPECTION OR

 

28

--------------------------------------------------------------------------------


 


ASSESSMENT PROVIDED THAT THE INVESTIGATIONS FOR SUCH INSPECTION OR ASSESSMENT
SHALL NOT UNREASONABLY INTERFERE WITH THE CONDUCT OF LESSEE’S BUSINESS ON THE
DEMISED PREMISES.  ANY SUCH INSPECTION OR ASSESSMENT, INCLUDING ANY REPORT OR
SUMMARY THEREOF, SHALL BE AT LESSOR’S SOLE COST AND EXPENSE UNLESS THE
INSPECTION OR ASSESSMENT SHALL REVEAL A RELEASE THAT IS REQUIRED TO BE REPORTED
TO A GOVERNMENT AUTHORITY UNDER APPLICABLE LAW IN WHICH CASE THE COST AND
EXPENSE SHALL BE PAID BY LESSEE.  UPON COMPLETION OF LESSOR’S INSPECTION OR
ASSESSMENT, LESSOR SHALL REPAIR AND RESTORE ANY AFFECTED AREA(S) OF THE DEMISED
PREMISES FROM ANY DAMAGE CAUSED BY THE REASON OF THE ENTRY BY LESSOR OR LESSOR’S
AGENTS ONTO THE DEMISED PREMISES PURSUANT HERETO.


 


SECTION 26.05.        LESSEE AND LESSOR ACKNOWLEDGE THAT THERE ARE TWO
(2) APPROXIMATELY 4000 THOUSAND GALLON UNDERGROUND STORAGE TANKS AND FOUR
(4) ABOVE GROUND GASOLINE TANKS ON THE DEMISED PREMISES (THE “TANKS”).  LESSEE
ACCEPTS THE TANKS “AS IS”, SHALL REGISTER THE TANKS WITH ANY GOVERNMENTAL AGENCY
AND SHALL KEEP, MAINTAIN, REPAIR AND REPLACE (IF NECESSARY) THE TANKS, ALL AS
MAY BE REQUIRED BY ENVIRONMENTAL LAW AND LAW AND LESSEE SHALL BE REGARDED AS THE
OWNER AND OPERATOR OF THE TANKS FOR THE PURPOSES OF THIS LEASE. LESSOR SHALL NOT
BE LIABLE OR BOUND IN ANY MANNER BY ANY VERBAL OR WRITTEN STATEMENTS OR
REPRESENTATIONS RELATING TO THE TANKS, OR THEIR OPERATION, CONDITION, CHARACTER
OR QUALITY, OR WHETHER THE TANKS ARE IN COMPLIANCE WITH ENVIRONMENTAL LAWS. 
LESSEE SHALL NOT INSTALL ANY ADDITIONAL UNDERGROUND STORAGE TANKS AT THE DEMISED
PREMISES WITHOUT THE PRIOR WRITTEN CONSENT OF LESSOR, WHICH LESSOR MAY GRANT OR
WITHHOLD IN LESSOR’S SOLE AND ABSOLUTE DISCRETION.


 


ARTICLE TWENTY-SEVEN

NO BROKERS OR AGENTS


 


SECTION 27.01.        LESSOR AND LESSEE REPRESENT AND WARRANT THAT NO BROKER OR
AGENT WAS INVOLVED IN ANY NEGOTIATIONS LEADING UP TO, OR IN CONNECTION WITH, THE
EXECUTION AND DELIVERY OF THIS LEASE.  LESSOR AND LESSEE AGREE TO INDEMNIFY AND
HOLD THE OTHER HARMLESS FROM AND AGAINST ANY LOSS OR DAMAGE SUFFERED BY THE
OTHER BY REASON OF ANY BREACH OF THEIR RESPECTIVE REPRESENTATION AND WARRANTIES
HEREUNDER.


 


ARTICLE TWENTY-EIGHT

MEMORANDUM OF LEASE


 


SECTION 28.01.        LESSOR AND LESSEE AGREE, UPON THE REQUEST OF EITHER PARTY,
TO EXECUTE AND DELIVER, IN PROPER FORM FOR RECORDING, A MEMORANDUM OF THIS LEASE
AND ANY AMENDMENT OR SUPPLEMENT THERETO, AS MAY BE SUFFICIENT FOR PURPOSES OF
RECORDING OR FILING IN THE APPROPRIATE RECORDER’S OR REGISTER’S OFFICE TO
PROVIDE PUBLIC NOTICE OF THIS LEASE OR ANY AMENDMENTS OR SUPPLEMENT THERETO.  AS
A CONDITION OF THE DELIVERY OF SUCH MEMORANDUM, LESSEE SHALL DELIVER TO LESSOR’S
COUNSEL, IN PROPER FORM FOR RECORDING, AN EXECUTED TERMINATION OF SUCH
MEMORANDUM OF LEASE, WHICH SHALL BE HELD IN ESCROW UNTIL SUCH TIME AS THIS LEASE
SHALL TERMINATE.

 

29

--------------------------------------------------------------------------------


 


ARTICLE TWENTY-NINE

COVENANTS TO BIND AND BENEFIT RESPECTIVE PARTIES


 


SECTION 29.01.        THE TERMS, CONDITIONS, COVENANTS, PROVISIONS AND
AGREEMENTS HEREIN CONTAINED SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF
LESSOR, THEIR SUCCESSORS AND ASSIGNS, AND LESSEE, IT SUCCESSORS AND ASSIGNS.


 


ARTICLE THIRTY

LEGAL FEES


 


SECTION 30.01.        EACH PARTY SHALL PAY ITS OWN ATTORNEYS’ FEES IN CONNECTION
WITH THE PREPARATION AND NEGOTIATION OF THIS LEASE; HOWEVER, IF ANY LEGAL ACTION
IS INSTITUTED IN CONNECTION WITH THIS LEASE, THE PREVAILING PARTY IN SUCH ACTION
SHALL BE ENTITLED TO RECOVER FROM THE OTHER PARTY REASONABLE ATTORNEYS’ FEES,
COSTS AND EXPENSES RELATED TO SUCH LEGAL ACTION, INCLUDING REASONABLE ATTORNEYS’
FEES, COSTS AND EXPENSES IN ALL TRIAL, APPELLATE, POST-JUDGMENT AND BANKRUPTCY
PROCEEDINGS.


 


ARTICLE THIRTY-ONE

CHOICE OF LAW


 


SECTION 31.01.        THIS LEASE SHALL BE GOVERNED BY THE LAWS OF THE STATE OF
NEW YORK.


 


ARTICLE THIRTY-TWO

BILLBOARD LEASE


 


SECTION 32.01.        LESSOR AND LESSEE ACKNOWLEDGE THE EXISTENCE OF THE LEASE
AGREEMENT (THE “BILLBOARD LEASE”) DATED AUGUST 5, 1999 BETWEEN METRO AFFILIATES
INC., AS LESSOR, AND OUTER LIMITS, LLC, AS LESSEE, WHICH LEASES TO SUCH LESSEE A
PORTION OF THE DEMISED PREMISES FOR THE PURPOSE OF THE CONSTRUCTING AND
MAINTAINING A TWO SIDED BILLBOARD ADVERTISING STRUCTURE.  LESSEE HAS ACCEPTED
THIS LEASE SUBJECT TO THE BILLBOARD LEASE AND LESSOR AND LESSEE FURTHER AGREE AS
FOLLOWS: :


 

(I)            LESSOR SHALL BE RESPONSIBLE, AT LESSOR’S SOLE COST AND EXPENSE,
FOR PERFORMANCE OF ALL OBLIGATIONS OF THE “LESSOR” UNDER THE BILLBOARD LEASE
EXCEPT THAT LESSEE SHALL PERMIT LESSOR AND/OR THE TENANT UNDER THE BILLBOARD
LEASE TO HAVE ACCESS TO, AND USE OF, THE DEMISED PREMISES AND IMPROVEMENTS TO
THE EXTENT NECESSARY TO ACCOMPLISH THE FOREGOING.

 

(II)           LESSOR SHALL BE ENTITLED TO RECEIVE AND RETAIN ALL RENT AND OTHER
PAYMENTS DUE AND PAYABLE BY THE “LESSOR” UNDER THE BILLBOARD LEASE, WHICH SHALL
CONTINUE TO BE PAID DIRECTLY TO LESSOR, AND LESSOR SHALL ALSO RECEIVE, AND SHALL
BE RESPONSIBLE FOR THE RETURN OF, THE SECURITY DEPOSIT MADE PURSUANT TO THE
BILLBOARD LEASE.  UPON REQUEST OF THE LESSOR, LESSEE SHALL EXECUTE AND DELIVER A
WRITTEN CONFIRMATION OF THE FOREGOING DIRECTED TO THE TENANT UNDER THE BILLBOARD
LEASE.

 

30

--------------------------------------------------------------------------------


 

(III)          UPON THE TERMINATION OF THE BILLBOARD LEASE, LESSOR SHALL BE FREE
TO DEAL WITH THE BILLBOARD IMPROVEMENTS IN ANY MANNER IT MAY ELECT INCLUDING,
WITHOUT LIMITATION, THE REPLACEMENT THEREOF WITH A SUBSTANTIALLY SIMILAR
BILLBOARD.  LESSOR MAY ALSO REPLACE THE BILLBOARD LEASE WITH A REPLACEMENT OR
SUBSTITUTE LEASE FOR A SIMILAR USE AND A SIMILAR BILLBOARD PROVIDED THAT THE
TERMS AND CONDITIONS THEREOF SHALL NOT (A), AS TO LESSEE, BE MORE ONEROUS THAN
THE BILLBOARD LEASE AND SHALL NOT IMPOSE UPON LESSEE ANY OBLIGATIONS OR
RESPONSIBILITIES NOT CONTEMPLATED BY THE BILLBOARD LEASE; OR (B) INTERFERE WITH
THE LESSEE’S USE AND ENJOYMENT OF THE DEMISED PREMISES OTHER THAN AS PRESENTLY
CONTEMPLATED BY THE BILLBOARD LEASE.

 

(IV)          LESSOR SHALL INDEMNIFY AND HOLD LESSEE HARMLESS FROM AND AGAINST
ANY AND ALL CLAIMS AND ACTIONS BY OR ON BEHALF OF ANY PERSON, FIRM, CORPORATION
OR GOVERNMENTAL AUTHORITY, AS WELL AS LOSSES, DAMAGES, LIABILITIES, COSTS AND
EXPENSES INCURRED BY LESSEE ARISING FROM THE OCCUPATION, USE, POSSESSION,
CONDUCT OR MANAGEMENT OF OR FROM ANY WORK OR THING WHATSOEVER DONE IN OR ABOUT
THE DEMISED PREMISES OR IMPROVEMENTS DURING THE DEMISED TERM ARISING FROM UNDER
THE BILLBOARD LEASE OR ANY REPLACEMENT LEASE FOR THE BILLBOARD LEASE, EXCEPT
THAT LESSOR SHALL BE RELIEVED OF ITS OBLIGATION OF INDEMNITY HEREIN TO THE
EXTENT OF AMOUNTS ACTUALLY RECOVERED BY LESSEE FROM ONE OR MORE INSURANCE
COMPANIES BY REASON OF THE INJURY OR DAMAGE OR LOSS SUSTAINED ON THE DEMISED
PREMISES OR IMPROVEMENTS.

 


ARTICLE THIRTY-THREE

SUBORDINATION AND NON-DISTURBANCE AGREEMENT

 


SECTION 33.01.        LESSEE AGREES THAT THIS LEASE SHALL BE SUBJECT AND
SUBORDINATE TO ANY MORTGAGE ON THE DEMISED PREMISES PROVIDED THAT THE HOLDER OF
SUCH MORTGAGE SHALL TO ENTER INTO AN AGREEMENT IN WRITING WITH LESSEE, WHICH
AGREEMENT SHALL BE REASONABLY ACCEPTABLE TO LESSEE AND SUCH MORTGAGEE, WHICH
SHALL PROVIDE THAT THE MORTGAGEE THEREUNDER SHALL AGREE THAT THE MORTGAGEE, AND
ITS SUCCESSOR AND ASSIGNS, SHALL NOT EVICT LESSEE OR DISTURB LESSEE’S POSSESSION
UNDER THIS LEASE, OR JOIN LESSEE AS A NAMED PARTY DEFENDANT IN ANY FORECLOSURE
PROCEEDING PURSUANT TO THE MORTGAGE (EXCEPT TO THE EXTENT REQUIRED BY LAW)
PROVIDED NO EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING UNDER THIS
LEASE, AND, IF REQUIRED BY SUCH MORTGAGEE, SHALL CONFIRM THE SUBORDINATION
PROVIDED FOR ABOVE.  A FORM OF AGREEMENT SHALL BE DEEMED ACCEPTABLE IF THE TERMS
AND PROVISIONS DO NOT CHANGE THE TERMS AND CONDITIONS OF THIS LEASE OR THE
LESSEE’S RIGHTS HEREUNDER, DO NOT AFFECT LESSEE’S USE AND OCCUPANCY OF THE
DEMISED PREMISES AND IMPROVEMENTS OR OTHERWISE MATERIALLY ADVERSELY AFFECT THE
RIGHTS OF LESSEE.


 


ARTICLE THIRTY-FOUR


 


POSSIBLE RELOCATION


 


SECTION 34.01.        LESSOR AND LESSEE HAVE HAD DISCUSSIONS CONCERNING THE
POSSIBLE RELOCATION OF THE LESSEE’S BUSINESS ACTIVITIES TO A SITE OTHER THAN THE
DEMISED PREMISES.  NO AGREEMENT WAS REACHED WITH RESPECT TO THIS ISSUE ALTHOUGH
LESSOR AND LESSEE MAY HAVE FUTURE

 

31

--------------------------------------------------------------------------------


 


DISCUSSIONS RELATING THERETO.  NO AGREEMENT RELATING TO A POSSIBLE RELOCATION
SHALL BE BINDING ON LESSEE WITHOUT LESSEE’S PRIOR WRITTEN CONSENT.

 

 

[No further material on this page; the execution page follows immediately
hereafter]

 

32

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Lessor and Lessee have signed, or have caused this
instrument to be signed, and delivered, as of the date first set forth above.

 

 

 

399 EXTERIOR STREET ASSOCIATES LLC

 

 

 

 

 

By:

/s/ Kenneth Cohen

 

 

 

Name: Kenneth Cohen

 

 

Title: Managing Member

 

 

 

 

 

AMBOY BUS CO., INC.

 

 

 

 

 

By:

/s/ Neil Abitabilo

 

 

 

Name: Neil Abitabilo

 

 

Title: Chief Financial Officer

 

33

--------------------------------------------------------------------------------


 

SCHEDULE A

 

[Property Description]

 

A-1

--------------------------------------------------------------------------------


 

SCHEDULE B

 

[Basic Rent Schedule]

 

Note:      Dates to be adjusted to reflect commencement of Demised Term.

 

B-1

--------------------------------------------------------------------------------


 

SCHEDULE C

 

[Affiliates]

 

Atlantic Express Transportation Corp.

 

Atlantic-Hudson, Inc.

 

Atlantic Queens Bus Corp.

 

Metropolitan Escort Service, Inc.

 

Staten Island Bus, Inc.

 

C-1

--------------------------------------------------------------------------------
